


EXHIBIT 10.29

 

[ARTHROCARE CORPORATION LOGO]

 

CONFIDENTIAL & BINDING

 

AMENDMENT

 

This Amendment by and between Inamed Corporation, on its own behalf and on
behalf of its Affiliates, including McGhan Medical Corporation (“Inamed”) and
ArthroCare Corporation, on its own behalf and on behalf of its Affiliates
(“ArthroCare”) is a modification to the License and Distribution Agreement (the
“License Agreement”) effective January 27, 1999 between ArthroCare and Collagen
Aesthetics, Inc., on its own behalf and on behalf of its Affiliates
(“Collagen”).  Inamed has wholly acquired Collagen and the License Agreement is
binding upon Inamed under Article 22.2 of said Agreement.  For the purposes of
this Amendment and the License Agreement, the terms Collagen and Inamed shall be
interchangeable.

 

In consideration of the promises and the mutual covenants contained herein, the
parties agree to amend the License Agreement as follows:

 

1.       Definitions:

 

The following definitions are deleted from the License Agreement: (1) 1.6; (2)
1.12; and (3) 1.13.

 

Article 1.15 will be replaced by the following provision:

 

1.15         “Field” shall means the use of RF technology in plastic and
reconstructive surgery, dermatology, facial plastic surgery, cosmetic and
aesthetic surgery (including, but not limited to, ENT physicians and physicians
in the AAFPRS, AACS and the ASPRS), to the extent permitted by the FDA and other
regulatory bodies.

 

2.       License Consideration: Article 4 is deleted from the License Agreement
in its entirety and all references to Article 4 in other articles of the License
Agreement are deleted.  The parties acknowledge and agree that Inamed has paid
and ArthroCare has accepted the first $500,000 of the ENT License Fee referred
to in Article 4.

 

In addition, Article 5.1 of the License Agreement will be replaced by the
following provision:

 

5.1           License Fee. In partial consideration for the license granted
herein, Inamed shall pay ArthroCare a license fee of four and one-half million
dollars ($4,500,000) in accordance with the schedule set forth in Article
5.1(b).

 

(a)           The parties hereto acknowledge and agree that Inamed has paid and

 

--------------------------------------------------------------------------------


 

ArthroCare has accepted one and one-half million dollars ($1,500,000) of such
license fee, including the $500,000 ENT License Fee described above.

 

(b)           License Payment Schedule.  Within thirty (30) days following the
execution by both parties of this Amendment, Inamed shall make a payment to
ArthroCare of five hundred thousand dollars ($500,000).  This payment shall
replace the second half of the ENT License Fee in Article 4, now deleted from
the agreement. In addition, within thirty (30) days following the achievement by
ArthroCare of the following milestone, Inamed shall pay to ArthroCare the
applicable payment below:

 

Event

 

 

 

Payment (U.S.$)

 

(1)

 

FDA approval of a Licensed Product for: general dermatological use for skin
resurfacing and wrinkle reduction.

 

$

2 million

 

 

 

 

 

 

 

(2)

 

Completion of a Disposable Wand designed to compete with an MDA Product,
pursuant to a mutually agreed upon specification.  This specification will
include a mutually agreed upon transfer price from ArthroCare to Inamed

 

$

500,000

 

 

3.       Royalties: Article 5.2 of the License Agreement will be replaced by the
following provision:

 

5.2           Royalties.  As additional consideration for the rights and
licenses granted herein to Inamed by ArthroCare, Inamed will pay to ArthroCare
running royalties on ArthroCare Disposable Wands sold by Inamed worldwide.  The
running royalties for all Disposable Wands sold worldwide shall be the greater
of 10% of the Transfer Price of the Disposable Wands or 10% of the Net Sales of
Disposable Wands, payable within sixty days after the close of a calendar
quarter in which the Disposable Wands are sold or otherwise distributed by
Inamed.

 

4.       Product Manufacturer and Sale: Exhibit B of the License Agreement will
be replaced by the following:

 

EXHIBIT B

 

PRODUCT PRICES

 

Licensed Product

 

Price Per Unit

 

Skin Resurfacing Controllers

 

$

4500

 

 

 

 

 

Liposuction Controller

 

TBD, $6000 maximum

 

 

 

 

 

Disposable Wands

 

See below

 

 

 

 

 

Cables/Handpieces

 

$

300

 

 

 

 

 

Adaptors*

 

$

500

 

 

2

--------------------------------------------------------------------------------


 

Disposable Wand Transfer Price:

 

Type of Disposable

 

Price

 

XL Rejuvenation Stylets

 

$

80

 

SRS Rejuvenation Stylets

 

$

70

 

MicroElectrode Dissectors

 

$

50

 

Plasma Scalpels

 

$

50

 

Liposuction Stylets

 

TBD, $100 maximum

 

MDA

 

TBD, $50 maximum

 

 

--------------------------------------------------------------------------------

*              Adaptors are devices that connect to controllers that are not
subject to this Agreement, and will allow such controllers to power the above
Disposable Wands.

 

5.       Product Development: Article 7.2 of the License Agreement will be
replaced by the following provision:

 

7.2           Product Development.  During the Term of this Agreement,
ArthroCare at its expense and initiative, will continue to pursue clinical
studies and product development efforts in collaboration with Inamed. 
ArthroCare shall supply Inamed with any improvements and upgrades to the
Licensed Products developed by ArthroCare for use in the Field.  ArthroCare
agrees that any substantial change to the Licensed Products during the Term
shall be subject 10 Inamed’s prior written approval, which shall not be
unreasonably withheld.  If Inamed requests additional product development beyond
ArthroCare’s planned efforts, ArthroCare will provide a budget, for Inamed’s
approval, for the direct cost of such product development on a time and
materials basis.  The time will include the fully burdened rate for each
employee involved in such work.  ArthroCare agrees to supply Inamed
documentation or information as requested for such changes to the Licensed
Products in meeting regulatory compliances.

 

ArthroCare will agree to develop, and obtain regulatory approval for, an MDA
Product and an RF liposuction product.  ArthroCare will provide a budget for
such product development and regulatory efforts on a time and materials basis as
outlined above.

 

6.       Minimum Royalties and Purchases: Article 5.3 and Article 7.5 of the
License Agreement will be replaced by the following provisions:

 

5.3           Minimum Royalties.

 

(a)           If ArthroCare receives FDA approval to market and sell a
liposuction product, then, in addition to the license payments made by Inamed
pursuant to Article 5.1, Inamed’s minimum annual royalty payments for the
Licensed Products (wherein the first Period (Year 1)

 

3

--------------------------------------------------------------------------------


 

commences the day after ArthroCare’s receipt of such FDA approval) for each
Period will total at least following:

 

Period

 

Minimum Annual Royalty

 

Year 1

 

$

465,000

 

Year 2

 

$

917,700

 

Year 3

 

$

1,383,200

 

Year 4

 

$

1,835,400

 

Year 5

 

$

2,300,900

 

 

(b)           If ArthroCare does not receive FDA approval to market and sell a
liposuction product, then, in addition to the license payments made by Inamed
pursuant to Article 5.1, Inamed’s minimum annual royalty payments for the
Licensed Products (wherein the first Period (Year 1) commences the later of
January 15, 2000 and completion by ArthroCare of the first milestone (1) in
Article 5.1) for each period will total at least the following:

 

Period

 

Minimum Annual Royalty

 

Year 1

 

$

0.35 million

 

Year 2

 

$

0.69 million

 

Year 3

 

$

1.04 million

 

Year 4

 

$

1.38 million

 

Year 5

 

$

1.73 million

 

 

(c)           After year 5, the minimum annual royalty payment for the
applicable Article 5.3(a) or (b) will increase by 5% each year thereafter based
on the annual royalty of Year 5.

 

(d)           In the event the Agreement is renewed pursuant to Article 18.1,
the minimum annual royalty for each renewal year will be mutually agreed upon in
writing by the parties. If the new minimums cannot be agreed upon by the
parties, an arbitrator will be appointed by the parties to determine the new
minimums according to Article 21.

 

(e)           In the event Inamed fails to meet the minimum royalty amount of
the applicable Article 5.3(a), or (b) by the last day of any period, Inamed
shall pay ArthroCare, within thirty (30) days, the difference between the
minimum royalty and the royalties actually paid during such year. In the event
Inamed fails to pay the minimum royalties in any Period, then ArthroCare has the
right to: (i) continue under the terms of the existing Agreement; or (ii)
convert the exclusive distributorship granted in Article 2.1 into a
non-exclusive license, and the exclusive distributorship granted in Article 3.1
into a non-exclusive distributorship (al) other terms, including royalties, and
pricing to remain the same except for the minimum annual royalty requirements)
without paying a conversion fee or any other fee. ArthroCare will not have the
right to terminate the License Agreement if Inamed fails to meet such minimum
royalty amounts.

 

7.5           Minimum Purchase Requirements.

 

(a)           If ArthroCare receives FDA approval to market and sell a
liposuction product, then, in addition to the minimum royalty payments made by
Inamed pursuant to Article 5.3, Inamed’s minimum annual purchase requirements
for the Licensed Products (wherein the first

 

4

--------------------------------------------------------------------------------


 

Period (Year 1) commences the day after such FDA approval) for each Period will
total at least the following:

 

Period

 

Minimum Purchase Requirement

 

Year 1

 

$

2,294,250

 

Year 2

 

$

5,752,250

 

Year 3

 

$

7,647,500

 

Year 4

 

$

9,576,000

 

Year 5

 

$

11,471,250

 

 

(b)           If ArthroCare does not receive FDA approval to market and sell a
liposuction product, then, in addition to the minimum royalty payments made by
Inamed pursuant to Article 5.3. Inamed’s minimum annual purchase requirements
for the Licensed Products (wherein the first Period (Year 1) commences the later
of January 15, 2000 and completion by ArthroCare of the first milestone (1) in
Article 5.1) for each Period will total at least the following:

 

Period

 

Minimum Purchase Requirement

 

Year 1

 

$

1,725,000

 

Year 2

 

$

4,325,000

 

Year 3

 

$

5,750,000

 

Year 4

 

$

7,200,000

 

Year 5

 

$

8,625,000

 

 

(c)           After year 5, the minimum annual purchase requirements for the
applicable Article 7.5(a) or (b) will increase by 5% each year thereafter based
on the annual purchase requirement of Year 5.

 

(d)           In the event the Agreement is renewed pursuant to Article 18.1,
the minimum annual purchase requirements for each renewal year will be mutually
agreed upon in writing by the parties. If the new minimums cannot be agreed upon
by the parties, an arbitrator will be appointed by the parties to determine the
new minimums according to Article 21.

 

(e)           In the event Inamed fails to meet the minimum purchase
requirements for the applicable Article 7.5(a) or (b) by the last day of any
period, ArthroCare has the right to: (i) continue under the terms of the
existing Agreement; or (ii) convert the exclusive license granted in Article 2.1
into a non-exclusive distributorship (all other terms, including royalties, and
pricing to remain the same except for the minimum annual purchase requirements)
without paying a conversion fee or any other fee. ArthroCare will not have the
right to terminate the License Agreement if Inamed fails to meet such minimum
purchase requirements. If ArthoCare has a backorder of at least sixty (60) days
for a Licensed Product during any Period, the minimum purchase requirements for
such Period will be reduced by 110% of the total dollar amount of each such
backorder in terms of the transfer prices to Inamed as set forth in Exhibit B.

 

7.       Forecasts: Article 8.3 of the License Agreement will be replaced by the
following provision:

 

8.3           Second Source. In the event that, within any contract year,
ArthroCare is

 

5

--------------------------------------------------------------------------------


 

unable to or fails to meet Inamed’s requirements for an Adverse Quantity of
Licensed Products as specified in the then-current forecast for two periods of
at least 30 days each, within a period of three months, then Inamed shall have
the right to manufacture the Licensed Products itself or purchase the Licensed
Products from a second source and Inamed shall not owe ArthroCare the transfer
prices described in Exhibit B for any such Licensed Products manufactured by
Inamed or a third party; provided, however, that (1) the periods referenced
above shall be subject to extension due to Force Majeure as referenced in
Article 22.12; and provided that (2) before internally manufacturing or placing
a purchase order with any third party for such Licensed Products, Inamed shall
notify ArthroCare, and if ArthoCare is capable of meeting Inamed’s requirements
within thirty (30) days, Inamed shall resume its exclusive purchase of Licensed
Products from ArthroCare subject to this Agreement; and provided that (3) this
Article shall not apply to any Licensed Products that have not been placed on
Inamed’s forecast pursuant to Article 8.1 at least six (6) months prior to the
delivery date of said Licensed Products.  If Inamed internally manufactures the
Licensed Products or products or purchases Licensed Products from a second
source, then Inamed shall pay to ArthoCare running royalties on the Licensed
Products sold by Inamed and not manufactured by ArthoCare pursuant to this
Article. The running royalties for Licensed Products shall be the greater of 5%
of the transfer price of the Licensed Products as specified in Exhibit B or 5%
of the Net Sales of the Licensed Products. In such event, Inamed shall not pay
any transfer prices for Licensed Products not manufactured by ArthoCare.

 

If Inamed obtains the right to manufacture the Licensed Products itself or
purchase the Licensed Products from a second source under Article 8.3, and if:
(1) ArthoCare is able to fill all such backorders for the Licensed Products
ordered by Inamed that led to Inamed’s acquisition of such rights as described
above; and (2) ArthoCare builds a one-month inventory of such Licensed Products
based on the average volume of such Licensed Products ordered during the
preceding ninety (90) day period, then Inamed  will continue to have the right
to manufacture the Licensed Products itself or purchase the Licensed Products
from a second source; provided that Inamed shall pay increased running royalties
for cash Licensed Product not manufactured by ArthoCare. The increased running
royalties shall be the greater of 15% of the transfer price of the Disposable
Wands as specified in Exhibit B or 15% of the Net Sales of Disposable Wands and
the greater of 10% of the transfer price of the Controllers as specified in
Exhibit B or 10% of the Net Sales of Controllers.  Notwithstanding the
foregoing, the parties acknowledge and agree that they shall cooperate with one
another to assure sufficient source of Licensed Products to Inamed and its
customers.

 

8.       Additions: The following articles shall be added to the License
Agreement:

 

7.7           Liposuction Stocking Order Upon receipt of FDA approval to market
and sell a liposuction product, Inamed shall make an initial stocking order of
at least $500,000 for shipment within ten (10) days after such approval.

 

6

--------------------------------------------------------------------------------


 

9.8           Royalty Reports ArthroCare recognizes that Inamed may, from time
to time, sell Disposal Wand(s) alone, or as part of a bundle, such that the
price of the Disposable Wand(s) on the customer invoice does not accurately
reflect the economic value directly attributable to the Disposable Wand(s).  In
this event, Inamed will maintain accurate internal records of such transactions
and provide ArthroCare with royalty reports based on such records, including the
number of units sold, the revenue received and the economic value attributed to
the Disposable Wand(s).  Such report shall be due on or before the thirtieth
(30th) day following the end of the relevant Calendar Quarter and shall be
subject to the audit provisions of Article 9.6.  For the purposes of computing
earned royalties under Article 5.2, however, the Net Sales of the Disposals
Wands shall never be less than 150% of the transfer price as listed in Exhibit B
(with the exception of the Plasma Scalpel and the MicroElectrode Dissector).

 

For the Plasma Scalpel and the MicroElectrode Dissector, for the purposes of
computing earned royalties under Article 5.2, the Net Sales of the Disposable
Wands shall never be less than 125% of the transfer price as listed in Exhibit
B.

 

10.5         Non-warranty Repairs ArthroCare agrees, upon Inamed’s request to
provide repair services for Licensed Products that fall outside of the warranty
provisions in Article 10.1 or the warranty periods in Exhibit C.  ArthroCare
will provide a budget, for Inamed’s approval, for the direct cost of such repair
work on a time and materials basis.  The time will include the fully burdened
rate for each employee involved in such work plus 10% of the fully burdened
cost.  ArthroCare will sell to Inamed a certain number of Controllers for
Inamed’s “loaner pool” at a mutually agreed upon discount price.

 

9.             Effect of Amendment: This Amendment will be considered a valid
and binding modification of the above referenced License Agreement in accordance
with Article 22.10 of the License Agreement.  In the event that provisions of
the Amendment conflict with provisions of the License Agreement, the Amendment
will prevail, and henceforth be considered part and parcel of the License
Agreement.  Except as amended herein, all other provisions of the License
Agreement remain in full force and effect.  No further amendments or additions
to the License Agreement or the Amendment shall be effective unless reduced to
writing and executed by the authorized representatives of the parties.

 

ARTHROCARE CORPORATION

 

INAMED CORPORATION

 

 

 

 

 

By:

/s/ Michael A. Baker

 

By:

/s/ Ilan K. Reich

Print Name:

/s/ Michael A. Baker

 

Print Name:

/s/ Ilan Reich

 

 

 

 

 

Title:

President & CEO

 

Title:

President

 

7

--------------------------------------------------------------------------------


 

[ARTHROCARE CORPORATION LOGO]

 

LICENSE AND DISTRIBUTION AGREEMENT

 

This License and Distribution Agreement (the “Agreement”) effective as of
January 27, 1999 (the “Effective Date”) is entered into by and between
ArthroCare Corporation, on its own behalf and on behalf of its Affiliates
(“ArthroCare”), a Delaware corporation having an address at 595 North Pastoria
Avenue, Sunnyvale, California 94086, and Collagen Aesthetics, Inc., on its own
behalf and on behalf of its Affiliates (“Collagen”), a Delaware corporation
having an address at 1850 Embarcadero Road, Palo Alto, California 94303.

 


BACKGROUND

 

A.            ArthroCare owns certain Patent Rights (as defined in article 1.21)
relating to radio frequency (“RF”) energy;

 

B.            Collagen is a worldwide leader in marketing products for
dermatology, facial plastic surgery, cosmetic and aesthetic surgery;

 

C.            Collagen desires to obtain a license under the Patent Rights in
order to commercialize Licensed Products in the Field, and ArthroCare desires to
grant such a license to Collagen, all on the terms and conditions set forth
herein; and

 

D.            ArthroCare shall be Collagen’s exclusive third party contract
manufacturer for certain Licensed Products and/or components of such Licensed
Products, all on the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties agree as follows:

 


ARTICLE I


 


DEFINITIONS

 

1.1           “Adverse Quantity” shall mean a quantity of Licensed Products
greater than $75,000 based on the transfer prices of such Licensed Products
described in Exhibit B.

 

1.2           “Affiliate” means any corporation or other entity which is
directly or indirectly controlling, controlled by or under the common control
with a party hereto.  For the purpose of this Agreement, “control” shall mean
the direct or indirect ownership of at least 50% of the

 

1

--------------------------------------------------------------------------------


 

outstanding shares or other voting rights of the subject entity to elect
directors, or if not meeting the preceding definition, any entity owned or
controlled by or owning or controlling at the maximum control or ownership right
permitted in the country where such entity exists.

 

1.3           “Alternative Product(s)” shall mean: (1) any product within the
scope of a Valid Claim; (2) any laser, electrosurgical, power peel, power
abrasion or similarly powered product used in a skin resurfacing procedure; or
(3) any laser, electrosurgical, power peel, power abrasion or similarly powered
product used in a procedure intended to remove wrinkles.

 

1.4           “Change in Control” shall mean (i) the sale, lease, exchange or
other transfer, directly or indirectly, of substantially all of the assets of
one of the parties (in one transaction or in a series of related transaction) to
one or more persons or entities that are not affiliates of that party; (ii) the
approval by the shareholders of one of the parties of any plan or proposal for
its liquidation or dissolution; (iii) a merger or consolidation of one of the
parties if the shareholders of that party immediately prior to the effective
date of such merger or consolidation have beneficial ownership, immediately
following the effective date of such merger or consolidation, of securities of
the surviving corporation representing fifty percent (50%) or less of the
combined voting power of the surviving corporation's then outstanding securities
ordinarily having the right to vote at elections of directors; or (iv) any other
change in control of a nature that would be required to be reported pursuant to
Section 13 to 15(d) of the Securities Exchange Act of 1934, as amended, whether
or not the party is then subject to such reporting requirements.

 

1.5           “Change in Control Entity” shall mean any company or entity that,
at the time of such change in control manufactures, sells or distributes: (1)
any RF product within the scope of a patent or patent application owned by or
licensed to ArthroCare; (2) any laser, electrosurgical, power peel, power
abrasion or similarly powered product used in a skin resurfacing procedure; or
(3) any laser, electrosurgical, power peel, power abrasion or similarly powered
product used in a procedure intended to remove wrinkles.

 

1.6           “Co-exclusive ENT License Rights” shall mean a co-exclusive,
non-transferable, worldwide license under the Patent Rights and the Trademark
Rights, with the right to use, market, sell and distribute Licensed Products in
the “ENT Field”. The term “co-exclusive” shall mean that only Collagen and one
other party (which may include ArthroCare) shall have such rights.

 

1.7           “Competent Authority” shall mean an EU Member States’ public
officer with jurisdiction to appoint a body to test or audit medical devices for
conformity to EU registration laws.

 

1.8           “Confidential Information” shall mean any: (i) information or
material in tangible form disclosed hereunder that is marked as “Confidential”
at the time it is delivered to the receiving party; or (ii) information
disclosed orally hereunder which is identified as confidential or proprietary
when disclosed.

 

1.9           “Controller(s)” shall mean an RF power supply.

 

2

--------------------------------------------------------------------------------


 

1.10         “Disposable Wand(s)” shall mean medical instruments and components
of such medical instruments certain of which may have one or more electrode(s)
and electrical connections(s) for coupling the electrode(s) to a Controller.

 

1.11         “ENT” shall mean ear, nose and throat.

 

1.12         “ENT Field” shall mean the use of RF technology in dermatology,
facial plastic surgery, cosmetic and aesthetic surgery, to the extent permitted
by the FDA and other regulatory bodies, to ENT physicians who are members of the
American Association of Facial Plastic and Reconstructive Surgeons (“AAFPRS”).

 

1.13         “Exclusive ENT License Rights” shall mean an exclusive,
non-transferable, worldwide license under the Patent Rights and the Trademark
Rights, with the right to use, market, sell and distribute Licensed Products in
the ENT Field.

 

1.14         “FDA” shall mean the U.S. Food and Drug Administration.

 

1.15         “Field” shall mean the use of RF energy in dermatology, cosmetic
and aesthetic surgery to the extent permitted by the FDA and other regulatory
bodies, to all physicians except for ENT physicians who are members of the
American Association of Facial Plastic and Reconstructive Surgeons (“AFFAIRS”).

 

1.16         “Licensed Product(s)” will mean any product within the scope of a
Valid Claim as determined on the date of sale, any product used in practicing a
process within the scope of a Valid Claim as determined on the date of sale, or
any product produced using any method within the scope of a Valid Claim as
determined on the date of sale.

 

1.17         “Marketing Authorizations” shall mean any regulatory approvals or
authorizations required by the FDA, Competent Authority or other regulatory
bodies to comply with the laws and regulations of any country or other
jurisdiction for sale, marketing and distribution of the Licensed Products.

 

1.18         “MDA Product(s)” shall mean a product that is designed for use in a
cosmetic or aesthetic procedure to remove the stratum corneum layer of the
epidermis with minimal collateral damage to the underlying tissue in the
epidermis and the dermis.

 

1.19         “Net Sales”shall mean the invoice price of Licensed Products sold
by Collagen to unaffiliated third parties (including sales made in connection
with clinical trials), less, to the extent included in such invoice price the
total of: (1) ordinary and customary trade discounts actually allowed; (2)
credits, rebates and returns (including, but not limited to, wholesaler and
retailer returns); (3) freight, postage, insurance and duties paid for and
separately identified on the invoice or other documentation maintained in the
ordinary course of business, and (4) excise taxes, other consumption taxes,
customs duties and compulsory payments to governmental authorities actually paid
and separately identified on the invoice or other documentation maintained in
the ordinary course of business.  Net Sales shall also include the fair market
value

 

3

--------------------------------------------------------------------------------


 

of all other consideration received by Collagen in respect of Licensed Products,
whether such consideration is in cash, payment in kind, exchange or another
form.

 

1.20         “Notified Body” shall mean that body appointed by a Competent
Authority to test or audit medical devices for conformity with EU registration
laws.

 

1.21         “Patent Rights” shall mean all patents and patent applications in
the Field owned by or licensed to ArthroCare, including, but not limited to, the
patent applications and patents listed on Exhibit A hereto; all priority
applications, divisionals, continuations, continuations-in-part, and
substitutions thereof; all patent applications and patents relating to
improvements thereof; all foreign patent applications corresponding to the
preceding applications; and all U.S. and foreign patents issuing on any of the
preceding applications, including extension, reissues, and re-examination.  In
addition, the term “Patent Rights” includes any and all, inventions,
discoveries, know-how, trade secrets, data, information, technology, processes,
formulas, drawings, designs, computer programs and licenses of ArthroCare which
are necessary or useful for designing, developing, manufacturing, using or
selling Licensed Products within the Field, and all amendments, modifications,
and improvements to any of the foregoing

 

1.22         “Potentially Infringing Product(s)” shall mean: (1) any product
within the scope of a Valid Claim that is not manufactured by ArthroCare; or (2)
an RF product used either in a skin resurfacing procedures or in a procedure or
in a procedure intended to remove wrinkles that is not manufactured by
ArthoCare.

 

1.23         “RF”  shall mean radiofrequency.

 

1.24         “Trademark Rights” shall mean all registered trademarks, trademark
applications, common law trademarks, domestic or foreign, to the marks listed in
Exhibit E, all foreign trademark applications or registrations corresponding to
the preceding applications, and all marks similar thereto.

 

1.25         “Valid Claim” shall mean any claim of an issued and unexpired
patent included within the Patent Rights which has not been held invalid or
unenforceable in a final decision of a court of competent jurisdiction and which
has not been disclaimed or admitted to be invalid or unenforceable through
reissue or otherwise; provided, however, that if the holding of such court is
later reversed by a court with overriding authority, the claim shall be
reinstated as a Valid Claim with respect to Net Sales made after the date of
such final decision.

 

ARTICLE 2

 

LICENSE

 

2.1           Exclusive License Grant. Subject to the terms and conditions of
this Agreement, ArthroCare and its Affiliates hereby grant to Collagen and its
Affiliates an exclusive, non-transferable, worldwide license under the Patent
Rights, to import, have imported, use, offer for

 

4

--------------------------------------------------------------------------------


 

sale and sell Licensed Products in the Field.  ArthroCare hereby grants to
Collagen and its Affiliates an exclusive, non-transferable, worldwide license
under the Trademark Rights to use marks and tradenames within the Trademark
Rights in connection with the sale of Licensed Products in the Field. 
ArthroCare has existing contracts with distributors in certain countries that
must be terminated before ArthroCare can grant Collagen the exclusive license
and distribution rights described herein, in these countries.  Specifically,
ArthroCare has such contracts with distributors in Taiwan, Switzerland, Spain,
Austria, Netherlands, Canada, Korea, Malaysia, Greece, Turkey and the countries
of Northern Africa and the Middle East.  As of April 30, 1999, ArthroCare shall
grant the exclusive rights and licenses herein to Collagen in Taiwan, Spain,
Korea, Malaysia and Austria.  As of July 30, 1999, ArthroCare shall grant the
exclusive rights and licenses herein to Collagen in Switzerland.  ArthroCare
will work with Collagen and make its best efforts to grant the licenses and
rights herein to Collagen in the Netherlands, Canada, Greece, Turkey and the
countries of Northern Africa and herein to Collagen in the Netherlands, Canada,
Greece, Turkey and the countries of Northern Africa and the Middle East as soon
as possible after the signing of a definitive agreement.

 

2.2           No Implied Rights. Only the licenses granted pursuant to the
express terms of this Agreement shall be of any legal force or effect.  No other
license rights shall be granted or created by implication, estoppel or
otherwise.

 

2.3           Exclusive to ArthroCare.  Under the exclusive license granted by
ArthroCare to Collagen in section 2.1, ArthroCare shall not have the right to
import, have imported, use, offer for sale or sell Licensed Products in the
Field during the Term of this Agreement and any renewals thereof; provided that
ArthroCare shall not have made the election to convert the license into a
non-exclusive license pursuant to sections 5.3(f) or 7.5(f).

 

2.4           ArthroCare’s Existing Distributors. ArthroCare will make its best
efforts to grant the licenses and rights herein to Collagen in the Netherlands,
Canada, Greece, Turkey, Malaysia, Korea, Spain, Taiwan, Austria, Switzerland and
the countries of the Middle East and Northern Africa.  In consideration for
Collagen’s global sales and marketing efforts under this Agreement, if
ArthroCare is unable to grant the licenses and rights herein in any of these
countries by July 30,1999, ArthroCare will, until ArthroCare is able to grant
such rights in said countries, pay Collagen a marketing fee on ArthroCare’s
product sales in each country.  This marketing fee shall be 25% of ArthroCare’s
transfer price to its distributor in each country for all Licensed Products sold
in each country, provided that the transfer price from ArthroCare to its
distributor minus the marketing fee paid to Collagen shall not be an amount less
than 110% of ArthroCare’s fully allocated production cost of such Licensed
Product.  For the purposes of this section, Collagen will have the right, at
Collagen’s expense, to conduct an audit of ArthroCare’s production costs with an
independent auditor, provided that said independent auditor shall maintain the
confidentiality of these production costs.  In addition, if ArthroCare reaches a
separate agreement with Canderm that will allow ArthroCare to grant the licenses
and rights herein to Collagen in Canada, Collagen will share 50% of any costs to
ArthroCare, up to a maximum of $50,000, for such settlement.

 

5

--------------------------------------------------------------------------------


 


ARTICLE 3

 

APPOINTMENT AND AUTHORITY OF COLLAGEN

 

3.1           Exclusive Distributor.  Subject to the terms and conditions
herein, ArthroCare hereby appoints Collagen as ArthroCare’s authorized exclusive
worldwide sales distributor for the Licensed Products in the Field, and Collagen
hereby accepts such appointment.  Collagen’s sole authority shall be to purchase
Licensed Products from ArthroCare and to promote, market and resell such
Licensed Products in the Field in accordance with the terms of this Agreement.

 

3.2           Existing Distributors.  Notwithstanding the rights and licenses
granted in Articles 2.1 and 3.1, ArthroCare has existing contracts with
distributors in certain countries that must be terminated before ArthroCare can
grant Collagen the exclusive license and distribution rights described herein,
in these countries.  Specifically, ArthroCare has such contracts with
distributors in Taiwan, Switzerland, Spain, Austria, Netherlands, Canada, Korea,
Malaysia, Greece, Turkey and the countries of Northern Africa and the Middle
East.  ArthroCare shall grant the licenses and rights described herein to
Collagen in Taiwan, Spain, Korea, Malaysia and Austria within three months of
the Effective Date and in Switzerland, within six months of the Effective Date. 
ArthroCare will work with Collagen and make its best efforts to grant the
licenses and rights herein to Collagen in the Netherlands, Canada, Greece,
Turkey and the countries of Northern Africa and the Middle East as soon as
possible after the signing of a definitive agreement.

 

3.3           Reservation of Rights; No Rights Beyond Licensed Products.  Except
as expressly provided in this Article 3, and by the license granted in Article
2, no right, title, or interest is granted, whether express or implied, by
ArthroCare to Collagen, and nothing in this Agreement shall be deemed to grant
to Collagen rights in any Licensed Products or technology other than the
Licensed Products, nor shall any provision of this Agreement be deemed to
restrict ArthroCare’s rights to exploit technology, know-how, patents or any
other intellectual property rights relating to the Licensed Products outside of
the Field.

 

3.4           Sale Conveys No Right to Manufacture or Copy.  The Licensed
Products are offered for sale and are sold by ArthroCare subject in every case
to the condition that such sale does not convey any license, expressly or by
implication, to manufacture, duplicate or otherwise copy or reproduce any of the
Licensed Products.

 

3.5           Alternative Products.  If at any time during the Term of this
Agreement, Collagen itself, or through its distributors, sells Alternative
Products that compete with the Licensed Product, ArthroCare shall have the right
to terminate this Agreement in accordance with Section 18.2.  ArthroCare
recognizes that Collagen already distributes the Alternative Products set forth
on Exhibit D and that such Licensed Products are not competitive with the
Licensed Products, and the distribution of such Licensed Products will not
constitute a breach pursuant to this Section 3.5.  The obligations of Collagen
under this Article 3.5 shall remain in force during the entire Term of this
Agreement and any extensions thereof, and for a period of one (1) year
thereafter.

 

3.6           MDA Products.  If ArthroCare has not sold an MDA Product to
Collagen within eighteen (18) months of the Effective Date, then; (1) Collagen
may itself, or through its

 

6

--------------------------------------------------------------------------------


 

distributors, manufacture and sell an MDA Product that is not within the scope
of a Valid Claim, and this action will not be considered a breach of any section
of this Agreement including section 3.5; and if Collagen takes such action, then
(2) ArthroCare may manufacture, sell, or license to a third party (exclusively
or non-exclusively) the rights to manufacture or sell, an MDA Product that is
within the scope of a Valid Claim and this action will not be considered a
breach of any section of this Agreement including sections 2.1, 3.1 or 4.1.


 


ARTICLE 4

 

ENT RIGHTS

 

4.1           Exclusive ENT License Rights.  In addition to the above rights and
licenses, if ArthroCare is able to, ArthroCare will offer the “Exclusive ENT
License Rights” to Collagen.  In such event, Collagen will accept such rights
and pay an additional ENT License Fee of $1million to ArthroCare.  This
requirement for Collagen to accept such rights will expire on March 31, 1999. 
If ArthroCare is able to offer the Exclusive ENT License Rights to Collagen
after March 31, 1999 and before March 31, 2001, then Collagen shall have the
option to accept the Exclusive ENT License Rights for a period of thirty (30)
days after the date ArthroCare offers the Exclusive ENT License Rights to
Collagen.  If Collagen exercises this option, Collagen will pay an additional
ENT License Fee of $1 million to ArthroCare.  If Collagen does not exercise this
option thirty (30) days after the date ArthroCare offers the Exclusive ENT
License Rights to Collagen, this option shall expire and Collagen will no longer
have any rights under sections 4.1 and 4.2, including the right of first offer
described in each of these sections.  If ArthroCare is unable to offer the
Exclusive ENT License Rights to Collagen by March 31, 2001, this option will
expire.  During the Term of this Agreement, if ArthroCare is able to offer such
Exclusive ENT License Rights to Collagen after March 31, 2001, ArthroCare shall
notify Collagen and shall allow Collagen to make the first offer to purchase
such rights (right of first offer).  If the parties do not mutually agree on the
consideration Collagen shall pay ArthroCare for the Exclusive ENT License Rights
within thirty (30) days of this notification, ArthroCare shall have the right to
offer the Exclusive ENT License Rights to third parties.

 

If ArthroCare offers the Exclusive ENT License Rights to Collagen by March 31,
1999, the first $500,000 of the ENT License Fee will be paid at the later of the
signing of a definitive agreement or the time at which ArthroCare offers such
rights.  The second $500,000 of the ENT License Fee will be paid upon Collagen’s
placement of 60 Controllers into accounts that would involve use of the
Controller by an ENT physician.  If ArthroCare offers the Exclusive ENT License
Rights to Collagen after March 31, 1999 and before March 31, 2001, and Collagen
exercises its option for these rights as described above, then Collagen shall
pay the entire $1 million of the ENT License Fee at the time Collagen exercises
its option.

 

If ArthroCare offers and Collagen accepts the Exclusive ENT License Rights,
Collagen will have, in combination with the rights granted in section 2, an
exclusive, non-transferable, worldwide license under the Patent Rights and the
Trademark Rights, with the right to use, market, sell and distribute Licensed
Products to all physicians in the Field and the ENT field.

 

7

--------------------------------------------------------------------------------


 

In addition, if ArthroCare offers and Collagen accepts the Exclusive ENT License
Rights, Collagen’s minimum annual royalty payments for Disposable Wands and
minimum purchase requirements for the Licensed Products will be increased
pursuant to sections 5.3(b) and 7.5(b) respectively.

 

4.2           Co-exclusive ENT License Rights.  In addition to the above rights
and licenses, if ArthroCare is able to, ArthroCare will offer the “Co-exclusive
ENT License Rights” to Collagen.  In such event, Collagen will accept such
rights and pay an additional ENT License Fee of $500,000 to ArthroCare.  This
requirement for Collagen to accept such rights will expire on March 31, 1999. 
If ArthroCare is able to offer the Co-exclusive ENT License Rights to Collagen
after March 31, 1999 and before March 31, 2001, then Collagen shall have the
option to accept the Co-exclusive ENT License Rights for a period of thirty (30)
days after the date ArthroCare offers the Co-exclusive ENT License Rights to
Collagen.  If Collagen exercises this option, Collagen will pay an additional
ENT License Fee of $500,000 to ArthroCare.  If Collagen does not exercise this
option thirty (30) days after the date ArthroCare offers the Co-exclusive ENT
License Rights to Collagen, this option shall expire and Collagen will no longer
have any rights under section 4.1 and 4.2, including the right of first offer
described in each of these sections.  If ArthroCare is unable to offer the
Co-exclusive ENT License Rights to Collagen by March 31, 2001, this option will
expire.  During the Term of this Agreement, if ArthroCare is able to offer such
Co-exclusive ENT License Rights to Collagen after March 31, 2001, ArthroCare
shall notify Collagen and shall allow Collagen to make the first offer to
purchase such rights (right of first offer).  If the parties do not mutually
agree on the consideration Collagen shall pay ArthroCare for the Co-exclusive
ENT License Rights within thirty (30) days of this notification, ArthroCare
shall have the right to offer the Co-exclusive ENT License Rights to third
parties.

 

If ArthroCare offers the Co-exclusive ENT License Rights to Collagen by March
31, 1999, the first $250,000 of the ENT License Fee will be paid at the later of
the signing of a definitive agreement or the time at which ArthroCare offers
such rights.  The second $250,000 of the ENT License Fee will be paid upon
Collagen’s placement of 60 Controllers into accounts that would involve use of
the Controller by an ENT physician.  If ArthroCare offers the Co-exclusive ENT
License Rights to Collagen after March 31, 1999 and before March 31, 2001, and
Collagen exercises its option for these rights as described above, then Collagen
shall pay the entire $500,000 of the ENT License Fee at the time Collagen
exercises its option.

 

In addition, if ArthroCare offers and Collagen accepts the Co-exclusive ENT
License Rights, Collagen’s minimum annual royalty payments for Disposable Wands
and minimum purchase requirements for the Licensed Products will be increased
pursuant to sections 5.3(c) and 7.5(c), respectively.

 

8

--------------------------------------------------------------------------------


 


ARTICLE 5

 

CONSIDERATION

 

5.1           License Fee.  In partial consideration for the license granted
herein, Collagen shall pay ArthroCare a license fee of three and one-half
million dollars ($3,500,000) in accordance with the schedule set forth in
Section 5.1(b).

 

(a)           The parties hereto acknowledge and agree that Collagen has paid an
ArthroCare has accepted two hundred and fifty thousand dollars ($250,000) of
such license fee.

 

(b)           License Payment Schedule.  Within three (3) days following the
Effective Date of this Agreement, Collagen shall make a payment to ArthroCare of
seven hundred and fifty thousand dollars ($750,000).  In addition, within thirty
(30) days following the achievement by ArthroCare of each of the following
milestones, Collagen shall pay to ArthroCare the applicable payments below:

 

Event

 

Payment (U.S. $)

 

(1) FDA approval of a Licensed Product for: general dermatological use for skin
resurfacing and wrinkle reduction.

 

$

2 million

 

 

 

 

 

(2) Completion of a Disposable Wand designed to compete with an MDA Product,
pursuant to a mutually agreed upon specification.  This specification will
include a mutually agreed upon transfer price from ArthroCare to Collagen.

 

$

500,000

 

 

5.2           Royalties.  As additional consideration for the rights and
licenses granted by ArthroCare to Collagen herein, Collagen shall pay to
ArthroCare running royalties on Disposable Wands sold by Collagen worldwide. 
The running royalties for all Disposable Wands sold worldwide shall be the
greater of 20% of the Transfer Price of the Disposable Wands as specified in
Exhibit B or 20% of the Net Sales of Disposable Wands, payable within forty-five
(45) days after the close of a calendar quarter in which the Disposable Wands
are sold or otherwise distributed by Collagen.

 

(a)           Rebates.  In the event that Collagen’s sales of Licensed Products
are being adversely affected by a Potentially Infringing Product, the parties
will work together to ensure that Collagen maintains its current market share. 
In such event, if Collagen is required to reduce the sales price of any Licensed
Product below the Discount Price of the Licensed Product as defined below,
ArthroCare will agree, by reducing the transfer prices to Collagen of the
relevant Licensed Products, to share fifty percent (50%) of any discount below
the Discount Price

 

9

--------------------------------------------------------------------------------


 

Collagen must make in order to maintain such market share; provided that
Collagen provides written documentation of a commitment by a customer to
purchase Licensed Products at such discounted price.  The Discount Price shall
be 250% of the transfer price of Disposable Wands and 200% of the transfer price
of Controllers as listed in Exhibit B.  ArthroCare’s share of any such discount
will be paid to Collagen in cash or credit at ArthroCare’s discretion.

Notwithstanding the above, ArthroCare will only be required to provide a maximum
discount of USD twenty-five (25) per Disposable Wand and USD fifteen hundred
(1,500) per Controller, and ArthroCare will not be required to discount any
Licensed Product below 110% of the fully allocated production cost of the
Licensed Product.  For the purposes of this section, Collagen will have the
right, at Collagen’s expense, to conduct an audit of ArthroCare’s production
costs with an independent auditor, provided that said independent auditor shall
maintain the confidentiality of these production costs.

 

5.3           Minimum Royalties.

 

(a)           If ArthroCare does not offer to Collagen either the Exclusive ENT
License Rights or the Co-exclusive ENT License Rights pursuant to sections 4.1
and 4.2, respectively, then, in addition to the license payments made by
Collagen pursuant to Section 5.1, Collagen’s minimum annual royalty payments for
the Licensed Products (wherein the first Period (Year 1) commences the day after
completion by ArthroCare of the first milestone (1) in Article 5.1) for each
Period will total at least the following:

 


PERIOD


 


MINIMUM ANNUAL ROYALTY


 

Year 1

 

$

0.3 million

 

Year 2

 

$

0.6 million

 

Year 3

 

$

0.9 million

 

Year 4

 

$

1.2 million

 

Year 5

 

$

1.5 million

 

 

(b)           If ArthroCare offers to Collagen, and Collagen accepts, the
Exclusive ENT License Rights pursuant to section 4.1, then, in addition to the
license payments made by Collagen pursuant to Section 5.1, Collagen’s minimum
annual royalty payments for the Licensed Products (wherein the first Period
(Year 1) commences the day after completion by ArthroCare of the first milestone
(1) in Article 5.1) for each period will total at least the following:

 


PERIOD


 


MINIMUM ANNUAL ROYALTY


 

Year 1

 

$

0.35 million

 

Year 2

 

$

0.69 million

 

Year 3

 

$

1.04 million

 

Year 4

 

$

1.38 million

 

Year 5

 

$

1.73 million

 

 

(c)           If ArthroCare offers to Collagen, and Collagen accepts, the
Co-exclusive ENT License Rights pursuant to section 4.2, then, in addition to
the license payments made by Collagen pursuant to Section 5.1, Collagen's
minimum annual royalty payments for the Licensed

 

10

--------------------------------------------------------------------------------


 

Products (wherein the first Period (Year 1) commences the day after completion
by ArthroCare of the first milestone (1) in Article 5.1) for each Period will
total at least the following:

 


PERIOD


 


MINIMUM ANNUAL ROYALTY


 

Year 1

 

$

0.32 million

 

Year 2

 

$

0.63 million

 

Year 3

 

$

0.95 million

 

Year 4

 

$

1.26 million

 

Year 5

 

$

1.58 million

 

 

(d)           After year 5, the minimum annual royalty payment for the
applicable section 5.3(a), (b) or (c) will increase by 5% each year thereafter.

 

(e)           In the event the Agreement is renewed pursuant to Section 18.1,
the minimum annual royalty for each renewal year will be mutually agreed upon in
writing by the parties.  If the new minimums cannot be agreed upon by the
parties, an arbitrator will be appointed by the parties to determine the new
minimums according to Article 21.

 

(f)            In the event Collagen fails to meet the minimum royalty amount of
the applicable section 5.3(a), (b) or (c) by the last day of any Period,
Collagen shall pay ArthroCare, within thirty (30) days, the difference between
the minimum royalty and the royalties actually paid during such year.  In the
event Collagen fails to pay the minimum royalties in any Period, then ArthroCare
has the right to: (i) continue under the terms of the existing Agreement; or
(ii) convert the exclusive licenses granted in Sections 2.1 and 4.1 into
non-exclusive licenses, and the exclusive distributorship granted in Section 3.1
into a non-exclusive distributorship (all other terms, including royalties,
minimums and pricing to remain the same) without paying a conversion fee or any
other fee.

 


ARTICLE 6

 

MOST FAVORED NATION PRICING

 

ArthroCare represents and warrants that it will provide “Most Favored Nation
Pricing” to Collagen during the course of this agreement.  For the purposes of
this Agreement  Most Favored Nation Pricing shall mean that, if the overall
prices (including transfer prices, royalties and/or other profit sharing
formulas) for Licensed Products that ArthroCare has with any distributors of
dermatology, facial plastic surgery, cosmetic or aesthetic surgery products
become more favorable to said distributors than the overall prices of like
products to Collagen under this agreement, ArthroCare will adjust the overall
prices of said like products to Collagen, such that these prices are the same
as, or more favorable to Collagen than to the distributors.

 

11

--------------------------------------------------------------------------------


 

ARTICLE 7

 

MANUFACTURE; PRUCHASE OF LICENSED PRODUCTS

 

7.1           Product Manufacture.  ArthroCare shall manufacture and sell to
Collagen, and Collagen agrees to exclusively purchase from ArthroCare,
Collagen’s requirements for Licensed Products in the Field.  ArthroCare will
manufacture Licensed Products in accordance with ISO 9000 Standards, EN 46000
Standards, FDA Quality Systems Regulations (including Current Good Manufacturing
Practices), and requirements of the Medical Device Directives (“MDD”) and the
then-current product specifications, as may be modified from time to time by the
mutual written consent of the parties hereto.

 

7.2           Product Development.  During the Term of this Agreement,
ArthroCare, at its expense and initiative, will continue to pursue clinical
studies and product development efforts in collaboration with Collagen. 
ArthroCare shall supply Collagen with any improvements and upgrades to the
Licensed Products developed by ArthroCare for use in the Field.  ArthroCare
agrees that any substantial change to the Licensed Products during the Term
shall be subject to Collagen’s prior written approval, which shall not be
unreasonably withheld.  If Collagen requests additional product development
beyond ArthroCare’s planned efforts, ArthroCare will provide a budget, for
Collagen's approval, for the direct cost of such product development on a time
and materials basis.  The time will include the fully burdened rate for each
employee involved in such work plus 10% of the fully burdened cost to account
for overhead.  ArthroCare agrees to supply Collagen documentation or information
as requested for such changes to the Licensed Products in meeting regulatory
compliances.

 

7.3           Terms and Conditions.  All product purchases hereunder shall be
subject to the terms and conditions of this Agreement.  Unless otherwise agreed
in writing, nothing contained in any purchase order or other document submitted
pursuant to this Agreement shall in any way modify or add to the terms and
conditions in this Agreement.

 

7.4           Order and Acceptance.  All orders shall be by means of signed
written purchase orders, sent to ArthroCare at ArthroCare’s address for notice
hereunder and requesting a delivery date that is consistent with the Forecasts
and not less than thirty (30) days after ArthroCare’s receipt of such purchase
order.  Orders may initially be placed by telephone or telecopy, provided that a
signed written confirming purchase order is received by ArthroCare within ten
(10) days after such telephonic or telegraphic order.  ArthroCare shall use
reasonable best efforts to fulfill purchase orders submitted in accordance with
ArthroCare’s lead times, it being understood that no purchase order shall be
binding upon ArthroCare until accepted by ArthroCare by telecopy or in writing,
and ArthroCare shall have no liability to Collagen with respect to purchase
orders that are not accepted.  ArthroCare shall acknowledge each Order in
writing within 10 business days of receipt.  By written notice given within such
10-day period, ArthroCare may reject any Order, but only to the extent that the
Order exceeds the applicable, then-current Forecast, consistent with Section
8.1. Notice of rejection must be given within 10 days to Collagen by telex or
fax, followed by notification in writing.  Once an Order is accepted by
ArthroCare, Collagen may cancel or reschedule such Order only with approval of
ArthroCare.

 

12

--------------------------------------------------------------------------------


 

7.5           Minimum Purchase Requirements.

 

(a)           If ArthroCare does not offer to Collagen either the Exclusive ENT
License Rights or the Co-exclusive ENT License Rights pursuant to sections 4.1
and 4.2, respectively, then, in addition to the minimum royalty payments made by
Collagen pursuant to Section 5.3, Collagen’s minimum annual purchase
requirements for the Licensed Products (wherein the first Period (Year 1)
commences the day after completion by ArthroCare of the first milestone (1) in
Article 5.1) for each Period will total at least the following:

 


PERIOD


 


MINIMUM PURCHASE REQUIREMENTS


 

Year 1

 

$

0.6 million

 

Year 2

 

$

1.5 million

 

Year 3

 

$

2.0 million

 

Year 4

 

$

2.5 million

 

Year 5

 

$

3.0 million

 

 

(b)           If ArthroCare offers to Collagen, and Collagen accepts, the
Exclusive ENT License Rights pursuant to section 4.1, then, in addition to the
minimum royalty payments made by Collagen pursuant to Section 5.3, Collagen’s
minimum annual purchase requirements for the Licensed Products (wherein the
first Period (Year 1) commences the day after completion by ArthroCare of the
first milestone (1) in Article 5.1) for each Period will total at least the
following:

 


PERIOD


 


MINIMUM PURCHASE REQUIREMENTS


 

Year 1

 

$

0.69 million

 

Year 2

 

$

1.73 million

 

Year 3

 

$

2.30 million

 

Year 4

 

$

2.88 million

 

Year 5

 

$

3.45 million

 

 

(c)           If ArthroCare offers to Collagen, and Collagen accepts, the
Co-exclusive ENT License Rights pursuant to section 4.2, then, in addition to
the minimum royalty payments made by Collagen pursuant to Section 5.3,
Collagen’s minimum annual purchase requirements for the Licensed Products
(wherein first Period (Year 1) commences the day after completion by ArthroCare
of the first milestone (1) in Article 5.1) for each Period will total at least
the following:

 


PERIOD


 


MINIMUM PURCHASE REQUIREMENTS


 

Year 1

 

$

0.63 million

 

Year 2

 

$

1.58 million

 

Year 3

 

$

2.10 million

 

Year 4

 

$

2.63 million

 

Year 5

 

$

3.15 million

 

 

13

--------------------------------------------------------------------------------


 

(d)           After year 5, the minimum annual purchase requirements for the
applicable section 7.5(a), (b) or (c) will increase by 5% each year thereafter.

 

(e)           In the event the Agreement is renewed pursuant to Section 18.1.
the minimum annual purchase requirements for each renewal year will be mutually
agreed upon in writing by the parties.  If the new minimums cannot be agreed
upon by the parties, an arbitrator will be appointed by the parties to determine
the new minimums according to Article 21.

 

(f)            In the event Collagen fails to meet the minimum purchase
requirements for the applicable section 7.5(a), (b) or (c) by the last day of
any Period, ArthroCare has the right to: (i) continue under the terms of the
existing Agreement; or (ii) convert the exclusive licenses granted in Sections
2.1 and 4.1 into non-exclusive licenses, and the exclusive distributorship
granted in Section 3.1 into a non-exclusive distributorship (all other terms,
including royalties, minimums and pricing to remain the same) without paying a
conversion fee or any other fee.  If ArthroCare has a backorder of at least
sixty (60) days for a Licensed Product during any Period, the minimum purchase
requirements for each Period will be reduced by 110% of the total dollar amount
of each such backorder in terms of the transfer prices to Collagen as set forth
in Exhibit B.

 

7.6           Collagen’s Initial Stocking Order.  Collagen has made an initial
stocking order of approximately $1 million of Licensed Products on December 31,
1998.  At Collagen’s request and at ArthroCare’s expense, ArthroCare shall
relabel the Licensed Products within this stocking order according to Collagen’s
specifications and terms and conditions of this Agreement.

 


ARTICLE 8

 


FORECASTS; NO BACKORDERS

 

8.1           Forecasts.  Commencing no later than thirty (30) days after the
achievement

by ArthroCare of milestone one (1) in section 5.1(b), Collagen shall furnish
ArthroCare a 6-month Forecast with estimated purchase dates and quantities of
Licensed Products, and shall deliver an updated forecast on a rolling basis on
the first day of each month.  Such forecasts shall include monthly delivery
schedules.  Based on the then current Forecast, ArthroCare will maintain in
production capability and adequate materials and labor to meet the forecasted
monthly delivery schedule for Licensed Products.  ArthroCare shall release
Licensed Products in accordance with the delivery schedule set forth on the then
current Forest; provided, however, that: (a) Collagen may make changes to the
delivery schedule and the quantities requested on the then current Forecast at
any time up to 60 days prior to a scheduled delivery; (b) in the event that
Collagen desires to increase the volume of any Licensed Products on an Order
with less than 60 days notice to ArthroCare, ArthroCare shall use its best
efforts to supply such increased volume of Licensed Products; and (c) ArthroCare
shall not be required to accept any Order for a Licensed Product to the extent
that it is based on a forecast that shows an increase in the volume of Licensed
Product ordered that exceeds 25% of the average volume of such Licensed Product
ordered during the preceding 90-day period; provided that (c) shall not apply to
the three months following the Effective Date.  Collagen may place additional,
unforecasted Orders for Licensed

 

14

--------------------------------------------------------------------------------


 

 Products subject to ArthroCare’s acceptance, which acceptance shall not be
unreasonably withheld.  Such Forecasts shall create a firm commitment on
Collagen to purchase and on ArthroCare to manufacture and supply Licensed
Products according to the forecast for the upcoming two calendar months of such
Forecast and shall be accompanied by an Order for such purchases, but shall not
create a binding obligation on Collagen or ArthroCare for the remainder of such
6-month period.

 

8.2           No Backorders.  ArthroCare shall plan production schedules and
provide the Licensed Products, without backorders, in accordance with the
Orders, to the extent that such Orders are consistent with the then current
forecast.  At all times during the term of this Agreement, ArthroCare shall
maintain not less than a one-month inventory of each Licensed Product,
calculated based on the previous three month’s purchases of such Licensed
Products; provided that initial required stock levels shall be based on
Collagen’s initial forecast.

 

8.3           Second Source.  In the event that, within any contract Year,
ArthroCare is unable to or fails to meet Collagen’s requirements for an Adverse
Quantity of Licensed Products as specified in the then-current forecast for two
periods of at least 30 days each, within a period of three months, then Collagen
shall have the right to manufacture the Licensed Products itself or purchase the
Licensed Products from a second source and Collagen shall not owe ArthroCare the
transfer prices described in Exhibit B for any such Licensed Products
manufactured by Collagen or a third party; provided, however, that: (1) the
periods referenced above shall be subject to extension due to Fore Majeure as
referenced in Section 22.12; and provided that (2) before internally
manufacturing or placing a purchase order with any third party for such Licensed
Products, Collagen shall notify ArthroCare, and if ArthroCare is capable of
meeting Collagen’s requirements within thirty (30) days, Collagen shall resume
is exclusive purchase of Licensed Products from ArthroCare subject to this
Agreement; and provided that (3) this section shall not apply to any Licensed
Products that have not been placed on Collagen’s forecast pursuant to Section
8.1 at least six (6) months prior to the delivery date of said Licensed
Products.  If Collagen internally manufactures the Licensed Products or
purchases Licensed Products from a second source, then Collagen shall pay to
ArthroCare running royalties on the Licensed Products sold by Collagen and not
manufactured by ArthroCare pursuant to this section.  The running royalties for
Licensed Products shall be the greater of 10% of the transfer price of the
Licensed Products as specified in Exhibit B or 10% of the Net Sales of the
Licensed Products.  In such event, Collagen shall not pay any transfer prices
for Licensed Products not manufactured by ArthroCare.

 

If Collagen obtains in the right to manufacture the Licensed Products itself or
purchase the Licensed Products from a second source under section 8.3, and if:
(1) ArthroCare is able to fill all such backorders for the Licensed Products
ordered by Collagen that led to Collagen’s acquisition of such rights as
described above; and (2) ArthroCare builds a non-month inventory of such
Licensed Products based on the average volume of such Licensed Products ordered
during the preceding ninety (90) day period, then Collagen will continue to have
the right to manufacture the Licensed Products itself or purchase the Licensed
Products from a second source; provided that Collagen shall pay increased
running royalties for each Licensed Product not manufactured by ArthroCare.  The
increased running royalties shall be the greater of 30% of the transfer price of
the Disposable Wands as specified in Exhibit B or 30% of the Net Sales of

 

15

--------------------------------------------------------------------------------


 

Disposable Wands and the greater of 20% of the transfer price of the Controllers
as specified in Exhibit B or 20% of the Net Sales of Controllers. 
Notwithstanding the foregoing, the parties acknowledge and agree that they shall
cooperate with one another to assure sufficient source of Licensed Products to
Collagen and its customers.

 

ARTICLE 9

 

PAYMENTS

 

9.1           Prices.  All prices shall be F.C.A. ArthroCare’s facility
currently located at the address listed for ArthroCare at the beginning of this
Agreement (“F.C.A. Point”). ArthroCare may, upon thirty (30) days’ notice to
Collagen, designate another facility as the F.C.A. Point.  The difference
between Collagen's purchase price and Collagen’s price to its Customers shall be
Collagen’s sole remuneration for the sale of the Licensed Products shall be
forth in Exhibit B attached hereto.  Collagen’s sales prices to its customer
shall be subject to Collagen’s sole discretion.

 

9.2           Taxes.  Collagen’s purchase shall not include any government taxes
(including, without limitation, sales, use, excise, withholding, and value-added
taxes) or duties imposed by any governmental agency that are applicable to the
export, import, license or purchase of the Licensed Product (other than taxes on
the income of ArthroCare), and Collagen shall bear all such taxes and duties. 
When ArthroCare has the legal obligation to collect and/or pay such taxes, the
appropriate amounts shall be added to Collagen’s invoice and paid by Collagen,
unless Collagen provide ArthroCare with a valid tax exemption certificate
authorized by the appropriate taxing authority.

 

9.3           Invoicing. ArthroCare shall submit an invoice to Collagen upon the
shipment of each Licensed Product ordered by Collagen.  Each such shall state
Collagen’s aggregate and unit purchase price for Licensed Products in a given
shipment, plus any freight, taxes or other costs incident to the purchase or
shipment initially paid by ArthroCare but to be borne by Collagen hereunder.

 

9.4           Payments and Terms.  Collagen shall make payments to ArthroCare
under this Agreement by wire transfer or check in United States dollars in
immediately available funds to a bank designated by ArthroCare.  Payments shall
be made (i) in the case of Collagen purchases of Licensed Products, net thirty
(30) days after the date of invoice and (ii) in the case of running royalties,
net forty-five (45) after the last day of each quarter.  Collagen shall use its
best efforts to submit a royalty schedule to ArthroCare for preceding quarter
within ten (10) days after the last day of such quarter.

 

9.5           Shipping.  All Licensed Products delivered pursuant to the terms
of this Agreement shall be suitably packed for shipment in ArthroCare’s standard
shipping cartons, marked for shipment at Collagen’s address set forth above
(unless otherwise agreed in writing by both parties), and delivered to Collagen
or its carrier agent at the F.C.A. Point, at which time risk of loss shall pass
to Collagen.  The Licensed Products will be produced to the final saleable form
with Collagen's trade address, tradenames, and all language compliant labeling,
instructions for

 

16

--------------------------------------------------------------------------------


 

use and carton labeling affixed by ArthroCare.  Unless otherwise instructed in
writing by Collagen, ArthroCare shall select the carrier.  Collagen agrees to
undertake all import formalities required to import the Licensed Products into
the territory.  All customs, freight, insurance, and other shipping expenses, as
well as any special packing expense, shall be paid by Collagen.  Collagen shall
also bear all applicable taxes, duties, and similar charges that may be assessed
against the Licensed Products after delivery to the carrier at the F.C.A.
Point.  All shipments and freight charges shall be deemed correct unless
ArthroCare receives from Collagen, no later than forty-five (45) days after
shipping date of a given shipment, a written notice specifying the shipment, the
purchase order number, and the exact nature of the discrepancy between the order
and shipment or discrepancy in the freight cost, as applicable.

 

9.6           Records: Audit.  Collagen shall keep complete, true and accurate
books of account and records for the purpose of determining the amounts payable
under Article 5 and Exhibit B.  Such books and records shall be kept at
Collagen’s principal place of business for at least three (3) years following
the end of the calendar quarter to which they pertain.  Such records will be
open for inspection during such three (3) year period by a representative or
agent of ArthroCare for the purpose of auditing sales and inventory records and
for verifying the amounts payable under Article 5.  Upon prior written notice,
Collagen shall provide reasonable access to such records during the normal
business hours at Collagen’s business locations, no more than twice each
calendar year.

 

9.7           Returns.  Except as set forth in Section 10.3, Collagen may return
Licensed Products only with ArthroCare’s prior written approval.  Licensed
Products returned to ArthroCare other than under Section 10.3 shall be returned
F.C.A. the destination point designated by ArthroCare and shall be subject to a
restocking fee in an amount equal to ten percent (10%) of the price paid by
Collagen to ArthroCare for such Licensed Products computed in accordance with
Exhibit B.

 

ARTICLE 10

 

WARRANTY

 

10.1         Standard Limited Warranty. ArthroCare warrants to Collagen that,
subject to the exclusions set forth in Section 10.2 below, at the time of
shipment, the Licensed Products (i) shall be substantially free from defects in
material and workmanship for the applicable warranty period as set forth in
Exhibit C hereto; and (ii) shall have been manufactured in accordance with
Current Good Manufacturing Practices (“CGMP”).  Collagen’s exclusive remedy and
ArthroCare’s sole liability for breach of the foregoing warranty shall be remedy
set forth in Section 10.3.  All defective Licensed Products shall be returned to
ArthroCare in accordance with Section 10.3.  Collagen shall not pass on to its
Customers a warranty or limitation of liability which its more protective of
such Customers than the warranty (including the limited remedy and exclusions)
set forth in this Article 10 and the limitation of liability set forth in
Article 19.

 

17

--------------------------------------------------------------------------------


 

10.2         Warranty Limitation.  The warranties in Section 10.1 are contingent
upon proper use of Licensed Products in the applications for which they were
intended, and ArthroCare makes no warranty (express, implied or statutory) for
Licensed Products or spare parts that have been modified or altered in any
manner by anyone other than ArthroCare, or to defects caused (i) through no
fault of ArthroCare during the shipment to or from Collagen; (ii) by the use or
operation in an application or environment other than that intended or
recommended by ArthroCare; (iii) by service by anyone other than employees of,
or persons approved in writing by, ArthroCare; or (iv) by accident, negligence,
misuse, or unusual physical or electrical stress. ArthroCare shall not be liable
for misbranding with respect to any product labeling or package insert text
provided or used by Collagen, or any translation thereof.

 

10.3         Return of Defective Product.  In the event that any Licensed
Product purchased by Collagen from ArthroCare fails to conform to the warranty
set forth in Section 10.1, ArthroCare’s sole and exclusive liability and
Collagen’s exclusive remedy shall be, at ArthroCare sole election, to repair or
replace the Licensed Products, provided that Collagen promptly notifies
ArthroCare in writing that such Licensed Products failed to conform and
furnishes a detailed explanation of any legal nonconformity and requests a
return material authorization number.

 

10.4         Exclusion of Other Warranties.  Except for the limited warranty
provided in section 10.1 above, ArthroCare grants no other warranties or
conditions, express or implied, by statute, in any communications with Collagen
or the customer, or otherwise, regarding the Licensed Products, their fitness
for any purposes, their quality or their merchantability.

 


ARTICLE 11

 


ADDITIONAL OBLIGATIONS OF COLLAGEN

 

11.1         Registration, Licenses and Permits. ArthroCare, at ArthroCare’s
expense, shall obtain all Marketing Authorizations required for sale and
distribution of the Licensed Products.  With the exception of these Marketing
Authorization, Collagen, at Collagen’s expense, shall obtain all other
regulations, licenses and permits (such as import licenses and the like)
required by any country or other jurisdiction for sale and distribution of the
Licensed Products.  All such Marketing Authorizations, registrations, licenses
and permits, whether obtained by ArthroCare or Collagen, shall be obtained in
ArthroCare’s name, if allowed by the law of the relevant jurisdiction.  Collagen
shall provide to ArthroCare complete copies of all applications, and all
registrations, licenses and permits obtained therefrom relating to the Licensed
Products.  Upon the expiration, cancellation, or termination of this Agreement,
all Marketing Authorizations, registrations, approvals, and government
authorizations shall be transferred and delivered to, and shall inure to the
benefits of ArthroCare or its designee, to the extent that this is permissible
under applicable law.

 

18

--------------------------------------------------------------------------------


 

11.2         Product Complaints.

 

(a)           Collagen will receive locally, and promptly investigate and
monitor, all Customer complaints and/or correspondence concerning the use of the
Licensed Products worldwide.  Collagen will maintain complaints files during the
course of this Agreement, its extensions and for a period of 5 years thereafter.

 

(b)           Collagen advise ArthroCare of all complaints relating to the
Licensed Products as promptly as possible but no more than two (2) business days
following the date Collagen receives such complaint.  In addition, within
fifteen (15) calendar days following the date Collagen receives such complaint,
Collagen shall also provide ArthroCare with a written pt electronic report of
such complaint.  Upon ArthroCare’s request, Collagen shall either: (1)
investigate and gather ant reasonable additional information regarding such
complaints that is requested by ArthroCare; or (2) provide ArthroCare with the
relevant Customer names, phone numbers and/or addresses so that ArthroCare may
gather this information.  Any notice to ArthroCare under this section 11.2 shall
be sent via facsimile and overnight delivery service to the attention of
ArthroCare’s Vice President of Quality and Regulatory Affairs at (408) 736-0224
or such other address or person as ArthroCare may designate by notice.  Collagen
shall also provide to ArthroCare a written quarterly listing of Customer and/or
regulatory complaints received by Collagen during the previous quarter.

 

(c)           Any and all MDR (FDA CFR §§ 803,804) near incident or incident
(per EC Vigilance requirements) complaints reporting shall be mutually reviewed
prior to submission of the same to the FDA or Competent Authority. ArthroCare’s
decision to file adverse incident reports shall be final and any such reports
shall be reported in ArthroCare’s name.  Any reports of substantial
unanticipated adverse effects for injury or potential injury by the Licensed
Products shall be reported to the other party within seven (7) days.

 

11.3         Corrections, Withdrawals, and Alert Notices.  In the event that
ArthroCare is required by any regulatory agency to recall the Licensed Products
or if ArthroCare voluntarily initiates a correction, withdrawal of alert notice
for the Licensed Products, Collagen shall, at ArthroCare’s expense, cooperate
with and assist ArthroCare in locating and retrieving, if necessary, the
recalled Licensed Products from the Customers. ArthroCare shall give prompt
notice to Collagen of any such correction, withdrawal or alert notice, along
with the details of the concern and instructions for the recall.  Except as
required by applicable law, Collagen shall not initiate any correction,
withdrawal or alert notice without the prior written consent of ArthroCare.

 

11.4         Materials.  Collagen shall, from time to time, copy ArthroCare on
Collagen’s Green Sheet of Claims for ArthroCare’s Licensed Products.  Collagen
represents that such Green Sheet of Claims will be consistent with any and all
promotional, advertising and educational materials and programs, package data
sheets, and other literature relating to the Licensed Products.  Collagen
warrants and represents to ArthroCare that all such promotional, advertising and
educational materials and programs, package data sheets, and other literature
relating to the Licensed Products shall be consistent with the current Marketing
Authorizations or other regulatory approvals.  During the Term of this
Agreement, ArthroCare will have the right, at

 

19

--------------------------------------------------------------------------------


 

ArthroCare’s expense, to conduct an audit of Collagen’s promotional material for
the sole purpose of determining whether such promotional material complies with
this section.

 

11.5         Product Packaging and Labeling.  ArthroCare shall, at ArthroCare’s
expense, provide with the Licensed Products, any labels, instructions for use
and other support materials used in connection with the sale of the Licensed
Products within the United States.  ArthroCare shall, at Collagen’s expense,
provide with the Licensed Products translations of any labels, instructions for
use, and other support materials used in connection with the sale of the
Licensed Products outside of the United States.  Collagen shall not repackage
Licensed Products supplied to Collagen by ArthroCare hereunder without the prior
written consent of ArthroCare.  In addition, except for the addition of
information required by applicable laws and regulations, Collagen shall not
relabel Licensed Products supplied to Collagen by ArthroCare hereunder without
the prior written consent of ArthroCare.

 

11.6         Proprietary Notices.  Collagen shall not remove, alter, cover or
obfuscate any logo, trademark notice or other proprietary rights notices placed
or embedded by ArthroCare on or in any package or any of the items contained
therein.

 

11.7         Reporting Requirements.  Pursuant to the FDA’s medical device
reporting (MDR) Regulations, ArthroCare may be required to report to the FDA
information that reasonably suggests that a Licensed Product may have caused or
contributed to death or serious injury or has malfunctioned and that the device
would be likely to cause or contribute to death or serious injury if the
malfunction were to recur.  The parties hereto agree to supply to the other any
such information twenty-four (24) hours after becoming aware of it so that each
can comply with governmental reporting requirements.  In the event that
ArthroCare is required by any regulatory agency to correct or withdraw the
Licensed Products or if ArthroCare voluntarily initiates such correction or
withdrawal, Collagen shall cooperate with and assist ArthroCare in locating and
retrieving if necessary, the recalled Products from Collagen’s customers. 
Collagen shall maintain all records of Licensed Products sales to customer by
lot number, and/or serial number in the event of a Licensed Product recall or
other quality related issue.  Collagen shall only be required to make such sales
records available to ArthroCare in the event of a Product correction,
withdrawal, alert notice or other quality related issue.

 

ARTICLE 12

 

ADDITIONAL OBLIGATIONS OF ARTHROCARE

 

12.1         Promotional Materials.  ArthroCare shall make available to Collagen
English language samples of promotional support materials, in quantities deemed
reasonable by ArthroCare, at ArthroCare’s standard charges to distributors for
such items.  Such materials shall include, without limitation, marketing and
technical information concerning the Licensed Products, brochures, advertising
literature, and other product data.

 

20

--------------------------------------------------------------------------------


 

12.2         Telephone Marketing and Technical Support.  ArthroCare shall
provide a reasonable level of telephone marketing and technical support to
employees of Collagen who have been trained by ArthroCare and/or customers of
Collagen to answer Collagen’s questions related to Licensed Products. 
ArthroCare agrees to inspect any Licensed Product delivered by Collagen and to
report within reasonable time whether repair is possible and the materials, time
and cost necessary for such repair.  Upon Collagen’s request, ArthroCare shall
use best efforts to repair the Licensed Product.  This repair shall be at
Collagen’s cost (including shipping expenses) unless such repair falls under
ArthroCare’s limited warranty in section 11.1.  All such warranty repairs and
all service or maintenance repairs shall be performed to meet and conform to
current or latest revisions of the product specifications.

 

12.3         Books and Records.   ArthroCare agrees to keep documented records
of all repairs and servicing provided by ArthroCare by product number, serial
number, and description of each Licensed Product and to identify the type of
repair or service completed on the Licensed Product, inclusive of the name of
the individual servicing, the date of the service/repair, and test and
inspection data as required by 21 C.F.R. § Section 820.200.  During the Term and
for one (1) year thereafter, Collagen shall have the right during normal
business hours and upon five (5) days’ prior written notice to audit such
records for the sole purpose of determining that ArthroCare is meeting such
obligations.

 

12.4         Registrations, Licenses and Permits.

 

(a)           ArthroCare shall maintain all regulatory approvals in ArthroCare’s
name for the marketing of the Licensed Products for the Term of this Agreement.

 

(b)           ArthroCare will maintain the “Technical File” required by MDD
93/42 EEC (Medical Device Directives), design history records, device master
records, and history records, and the quality system records for the Licensed
Products for the period of time required by the directives of its Notified Body
and other regulatory agencies requirements.

 

(c)           ArthroCare will maintain for the period of this Agreement and its
extensions a certified quality system in compliance with and maintain
certifications with its Notified Body for valid standing to CE conformity of its
manufacturing facility and the Licensed Products.  ArthroCare shall use best
efforts to supply to Collagen the information necessary to fulfill any request
by the EC Competent Authority or Notified Body to Collagen for information
contained in the records within the requested time period.  Changes in
Specifications, manufacturing, including change of sterilization process or
provider, labeling, or packaging agreed to by Collagen and ArthroCare may result
in amendments to the Technical File.  ArthroCare will provide to Collagen a copy
of any FDA or other regulatory agency correspondence within seven (7) days of
receipt that is directly relating to the Licensed Products which are reasonably
necessary to Collagen’s performance under this Agreement or which could
adversely affect Collagen or its Customers.

 

(d)           ArthroCare understands that Collagen or any government regulatory
agency or third party observers may send representatives to ArthroCare’s
facility to observe, inspect and audit the production facilities related to the
Licensed Products.  ArthroCare will

 

21

--------------------------------------------------------------------------------


 

allow such representatives reasonable access to all manufacturing facilities and
records for the Licensed Products so as to ensure applicable regulations are in
compliance. Collagen will provide at least ten (10) days advance notice of such
observation and provide the names, meeting agenda and provide proper
identification of such representatives.  ArthroCare will use reasonable
commercial efforts to correct any material non-compliance brought to its
attention as a result of such inspections and audits.  ArthroCare also agrees,
during the Term of this Agreement, to allow Collagen access to all clinical and
pre-clinical data involving the Licensed Products for use in the Field. 
Collagen understands that ArthroCare or any government regulatory agency or
third party observers may send representatives to Collagen's facility to
observe, inspect and audit promotional, advertising and educational materials
and programs, and other literature relating to reasonable access to all such
promotional literature for the Licensed Products so as to ensure applicable
regulations are in compliance.  ArthroCare will provide at least ten (10) days
advance notice of such observation and provide the names, meeting agenda and
provide proper identification of such representatives.  Collagen will use
reasonable commercial efforts to correct any material non-compliance brought to
its attention as a result of such inspections and audits.

 

ARTICLE 13

 

ADDITIONAL COVENANTS OF ARTHROCARE

 

13.1         Financial Statements. From time to time as requested by Collagen
(but not more frequently than once per calendar year), ArthroCare will provide
Collagen with copies of audited financial statements and such other information
reasonably requested by Collagen to demonstrate ArthroCare’s financial ability
to perform under this Agreement.  From time to time as requested by ArthroCare
(but not more frequently than once per calendar year), Collagen will provide
ArthroCare with copies of audited financial statements and such other
information reasonably requested by ArthroCare to demonstrate Collagen’s
financial ability to perform under this Agreement.  All information provided to
either party under this Section 13.1 will be treated confidentially, unless such
information is otherwise publicly available.

 

13.2         Exclusivity. Unless otherwise agreed by the parties, during the
term of this Agreement, ArthroCare shall not be involved with the design,
manufacture and/or sale, to or on behalf of any other person or entity, of any
Licensed Products intended for use in procedures in the Field.

 

13.3         ArthroCare’s Assets. With the exception of standard financing
mechanisms, ArthroCare shall not sell, transfer, assign, pledge, grant a
security interest in, or otherwise encumber or allow any third party to obtain
an interest in, any prints, designs, tools, fixtures, raw materials, moldings or
other equipment used or useful in manufacturing and/or supplying the Products
without giving Collagen at least sixty (60) days prior written notice.

 

22

--------------------------------------------------------------------------------


 

ARTICLE 14

 

INTELLECTUAL PROPERTY

 

14.1         Enforcement.  In the event that any Patent Right necessary for use
and sale of a Licensed Products is infringed or misappropriated by a third party
in any country or is subject to a declaratory judgment action arising from such
infringement or misappropriation in such country, or is the subject of an
interference, re-examination, reissue or opposition proceeding, the party
becoming aware thereof shall promptly notify the other party hereto.  ArthroCare
shall have the initial right (but not the obligation), at its expense, to bring
suit to abate any infringement or misappropriation of the Patent Rights, using
counsel of its choice.  In addition, ArthroCare shall have the obligation, at
its expense, to take action to abate any commercially significant infringement
or misappropriation of the Patent Rights.  In the event that ArthroCare fails to
initiate a suit to enforce such Patent Rights against a commercially significant
infringement in the Field by a third party within one hundred and eighty (180)
days, Collagen may initiate such suit to abate such infringement or
misappropriation, and the parties shall equally share the expenses associated
therewith; provided, Collagen may not enter into any settlement without the
prior consent of ArthroCare, may not make any statement which admits that any of
the Patent Rights or other intellectual property licensed to Collagen pursuant
to this Agreement are invalid or unenforceable; and provided that, if ArthroCare
informs Collagen, prior to the end of the one hundred and eighty (180) day
period, that ArthroCare is pursuing settlement negotiations with the third
party, Collagen will not have the right to initiate such suit until such
settlement negotiations have concluded.  If Collagen initiates a suit under this
section, ArthroCare shall cooperate with, and provide reasonable support to,
Collagen’s counsel, including providing ArthroCare personnel or a reasonable
amount of deposition testimony or expert assistance, and, if requested by
Collagen, provide copies of all documents related to such suit. The party
involved in any such claim, suit or preceding, shall keep the other party hereto
reasonably informed of the progress of any such claim, suit or proceeding and
each party shall cooperate reasonably in connection with the pursuit of any such
action, at the request and expense of the party requesting such cooperation. 
Any recovery by such party received as a result of any such claim, suit or
proceeding shall be used first to reimburse the parties hereto for all expenses
(including court costs, attorneys and professional fees and other expenses of
all kinds) incurred in connection with such claim, suit or proceeding.  If the
party initiating suit is ArthroCare, one hundred percent (100%) of the remainder
shall be retained by ArthroCare.  If the party initiating suit is Collagen, the
parties shall equally share any remainder.

 

14.2         Prosecution of Patent Applications Collagen will have the right to
access, obtain copies, review and comment on the prosecution of any patent
applications directly related to the Patent Rights within the Field.  ArthroCare
shall cooperate with Collagen’s patent counsel and, if requested by Collagen,
provide copies of all papers relating to patent applications directly related to
the Patent Rights within the Field.  ArthroCare will provide a status report on
the Patent Rights on a semi-annual basis.  ArthroCare will follow the reasonable
advice of Collagen’s patent counsel regarding such prosecution, and Collagen
will have the right to control patent prosecution if patent applications
primarily related to the Field within the Patent Rights are jeopardized in any
country.  In the event that Collagen elects to control the patent prosecution of
any patent applications under the Patent Rights, Collagen will pay for all costs
related to such

 

23

--------------------------------------------------------------------------------


 

patent prosecution. ArthroCare shall not abandon, disclaim, or otherwise
jeopardize any Patent Rights primarily related to the Field. ArthroCare shall
use its best efforts to expedite the prosecution of, establish and maintain
Patent Rights related to the Field in all commercially significant countries,
including, but not limited to the United States, Germany, France and Japan.

 

14.3         ArthroCare Trademarks.  During the Term of this Agreement, Collagen
shall have the right to advertise and promote the Licensed Products under
ArthroCare’s trademarks and tradenames initially identified in Exhibit E
(“ArthroCare Marks”). ArthroCare reserves the right to modify the ArthroCare
Marks or substitute alternative marks for any or all of the ArthroCare Marks at
any time upon thirty (30) days prior written notice. Collagen shall have the
right to use any marketing materials in its possession to depletion. The rights
granted under this Section 14.3 shall automatically terminate on termination or
expiration of this Agreement. During the Term of this Agreement, Collagen agrees
to advertise and promote the Licensed Products using the Coblation.TM trademark.
In addition, Collagen agrees to place the terms “manufactured by ArthroCare” on
the Licensed Products.

 

14.4         Limitations.  Except as set forth in this Agreement, nothing
contained in this Agreement shall grant to Collagen any right, title, or
interest in or to the ArthroCare Marks, whether or not specifically recognized
or perfected under applicable laws, and Collagen irrevocably assigns to
ArthroCare all such right, title, and interest, if any, in any ArthroCare Marks
that are used in conjunction with the Licensed Products (other than Collagen
Marks). At no time during or after the Term of this Agreement shall Collagen
challenge or assist others to challenge ArthroCare Marks or the registration
thereof or attempt to register any trademarks, marks, or trade names confusingly
similar to ArthroCare Marks. All representations of ArthroCare Marks that
Collagen intends to use shall first be submitted to ArthroCare for approval
(which shall not be unreasonably withheld) of design, color, and other details,
or shall be exact copies of those used by ArthroCare. In addition, Collagen
shall fully comply with all reasonable guidelines, if any, communicated by
ArthroCare concerning the use of ArthroCare Marks.

 

14.5         Collagen Trademarks.  During the Term of this Agreement, subject to
the limitations in section 14.3, ArthroCare shall label products sold to
Collagen hereunder with Collagen’s trademarks and tradenames as specified by
Collagen (the “Collagen Marks”). Nothing in this Agreement shall be deemed to
grant to ArthroCare any right, title, or interest in or to Collagen Marks. At no
time during or after, the Term of this Agreement shall ArthroCare challenge or
assist others to challenge Collagen Marks or the registration thereof or attempt
to register any trademarks, marks, or tradenames confusingly similar to Collagen
Marks.

 

14.6         Inventions.

 

(a)           All ideas, discoveries and inventions, whether patentable or not,
that are related to the Patent Rights which are conceived by either Collagen or
ArthroCare after the Effective Date and are based on collaborative work between
Collagen and ArthroCare shall be owned by ArthroCare and subject to the
exclusive license provided in Section 2.1 of this Agreement.

 

 

24

--------------------------------------------------------------------------------


 

(b)           All ideas, discoveries and inventions, whether patentable or not,
which are conceived by ArthroCare after the Effective Date and are not based on
collaborative work between Collagen and ArthroCare shall be exclusively owned by
ArthroCare and subject to the exclusive license provided in Section 2.1 of this
Agreement.

 

(c)           All ideas, discoveries and inventions, whether patentable or not,
that are related to the Patent Rights which are conceived by Collagen after the
Effective Date and are not based on collaborative work between Collagen and
ArthroCare shall be exclusively owned by ArthroCare and subject to the exclusive
license provided in Section 2.1 of this Agreement.

 

(d)           All ideas, discoveries and inventions, whether patentable or not,
that are unrelated to the Patent Rights which are conceived by Collagen after
the Effective Date and are not based on collaborative work between Collagen and
ArthroCare shall be exclusively owned by Collagen.

 

14.7         Protection of Intellectual Property and Improvements.  During the
term of this Agreement, Collagen shall promptly inform ArthroCare of any
invention, improvement, upgrading or modification relating to the Patent Rights.
ArthroCare agrees, at ArthroCare’s expense, to protect the Patent Rights by
obtaining and maintaining appropriate patent rights. All patents and copyright
registrations shall be applied for in the names of the actual inventors or
authors and shall be assigned to ArthroCare, subject to Collagen’s rights and
license therein; each party shall, at ArthroCare’s expense, execute and deliver
such forms of assignment, power of attorney and other documents which are
necessary to give effect to the provisions hereof.

 

ARTICLE 15

 

CHANGE IN CONTROL

 

Each party hereto agrees not to acquire greater than fifteen percent (15%) of
the other party’s stock unless such acquisition is in response to an unsolicited
Change in Control attempt by a third party. To the extent not prohibited under
applicable law, each party shall use its best efforts to give the other party
not less than thirty (30) days’ prior notice of any unsolicited offer which
could result in Change in Control. All such information will be treated as
confidential by the receiving party. Notwithstanding any Change in Control, each
party shall continue to perform its obligations under this Agreement.
Notwithstanding the above, if Collagen is subject to such a Change in Control by
a Change in Control Entity, ArthroCare will have the right to terminate this
agreement and, in such event, Collagen’s successor will be paid a termination
fee that is the greater of: (1) the unamortized portion of the License Fees in
Sections 5.1, 4.1 and/or 4.2 that have already been paid to ArthroCare (based on
straight line amortization over ten years); or (2) Collagen’s revenues on the
sale of ArthroCare Products for the preceding 12 months.

 

25

--------------------------------------------------------------------------------


 

ARTICLE 16

 

CONFIDENTIALITY

 

16.1         Confidential Information.  Except as expressly provided herein, the
parties agree that, for the term of this Agreement and for five years
thereafter, the receiving party shall keep completely confidential and shall not
publish or otherwise disclose and shall not use for any purpose except for the
purposes contemplated by this Agreement any Confidential Information furnished
to it by the disclosing party hereto, except that to the extent that it can be
established by the receiving party by written proof that such Confidential
Information:

 

(i)            was already known to the receiving party, other than under an
obligation of confidentiality, at the time of disclosure;

 

(ii)           was available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving party;

 

(iii)          became available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving party in breach of this Agreement;

 

(iv)          was subsequently lawfully disclosed to the receiving party by a
person other than a party hereto; or

 

(v)           was independently developed by a person having no knowledge of or
access to any of the other party’s Confidential Information.

 

16.2         Permitted Use and Disclosures.  Each party hereto may use or
disclose information disclosed to it by the other party to the extent such use
or disclosure is reasonably necessary in complying with applicable law or
governmental regulations, conducting clinical trails, or exercising its rights
hereunder to develop or commercialize Licensed Products, provided that if a
party is required to make any such disclosure of another party’s confidential
information, other than pursuant to a confidentiality agreement, it will give
reasonable advance notice to the latter party of such disclosure and, will use
its best efforts to secure confidential treatment of such information prior to
its disclosure (whether through protective orders or otherwise).

 

16.3         Confidential Terms.  Except as expressly provided herein, each
party agrees not to disclose any terms of this Agreement to any third party
without the consent of the other party; provided, disclosures may be made as
required by securities or other applicable laws, or to Affiliates, or to a
party’s accountants, attorneys and other professional advisors provided that
such accountants, attorneys and other professional advisors are bound to retain
the terms of this Agreement as confidential. Disclosure to prospective corporate
partners or Affiliates is prohibited absent written consent from the
non-disclosing party. Neither party shall issue a press release or other public
announcement concerning this Agreement, the transactions contemplated herein or
the relationship between Collagen and ArthroCare without the prior written
consent of an authorized representative of the other party.

 

26

--------------------------------------------------------------------------------


 

ARTICLE 17

 

INDEMNIFICATION

 

17.1         Indemnification of Collagen.

 

(a)           ArthroCare shall indemnify, defend, and hold harmless Collagen,
and its affiliates and their respective directors, officers, employees, and
agents, and the successors and assigns of any of the foregoing (the “Collagen
Indemnitees”) from and against all claims, losses, costs, and liabilities
(including, without limitation, payment of reasonable attorneys’ fees and other
expenses of litigation), and shall pay any damages (including settlement
amounts) finally awarded with respect to claims, suits, or proceedings (any of
the foregoing, a “Claim”) brought by third parties against a Collagen
Indemnitee, caused by (i) a failure by ArthroCare to manufacture the Licensed
Products in accordance with the specifications for such Licensed Products as
initially set forth in Exhibit F, (ii) breach of any representation made by
ArthroCare hereunder, (iii) the willful misconduct of ArthroCare, (iv) a defect
in the design of the Licensed Products or (v) a failure to properly label the
Licensed Products, except to the extent such Claim is covered under Section 17.2
below or is caused by the negligence or willful misconduct of a Collagen
Indemnitee.

 

(b)           Collagen agrees that ArthroCare has the right to defend, or at its
option to settle, and ArthroCare agrees, at its own expense, to defend or at its
option to settle, any claim, suit or proceeding brought against Collagen by any
third party for: (1) infringement of any U.S. or foreign patents or copyright or
trade secret by the Licensed Products arising out of or in connection with
Collagen’s performance of this Agreement; or (2) misappropriation of any
trademarks arising out of or in connection with Collagen’s use of any ArthroCare
Marks in connection with this Agreement, and ArthroCare agrees to indemnify,
defend and hold harmless the Collagen Indemnitees (as defined in above) from and
against any and all claims, losses, damages, costs and liabilities (including
payment of reasonable attorneys’ fees and other expenses of litigation) arising
from such infringement and shall pay any damages finally awarded with respect to
such a claim, suit or proceeding. Notwithstanding the provisions of this Section
17.1(b), ArthroCare assumes no liability for (i) any combination of Licensed
Products with other Licensed Products not provided by ArthroCare, which
infringement would not arise from such Licensed Products standing alone, or (ii)
the modification of such Licensed Products by Collagen or any third party where
such infringement would not have occurred but for such modifications.
Notwithstanding the foregoing, if it is adjudicatively determined that any
Licensed Product infringes, or in ArthroCare’s sole opinion, may be found to
infringe a third party’s patent or copyright or constitute misuse of a trade
secret, or if the sale or use of the Licensed Products is enjoined, then
ArthroCare may, at its option and expense either: (i) replace the Licensed
Products with other noninfringing functionally equivalent Licensed Products; or
(ii) modify the Licensed Products to make the Licensed Products to make the
Licensed Products functionally equivalent and noninfringing; or (iii) if (i) -
(ii) are deemed commercially impracticable by ArthroCare, discontinue sale of
such Licensed Products.  THE FOREGOING PROVISIONS OF THIS SECTION 17.1(b) STATE
THE ENTIRE LIABILITY OF ARTHROCARE AND THE EXCLUSIVE REMEDY OF

 

27

--------------------------------------------------------------------------------


 

COLLAGEN WITH RESPECT TO ANY ALLEGED INFRINGEMENT OF PATENTS, COPYRIGHTS,
TRADEMARKS OR OTHER INTELLECTUAL PROPERTY RIGHTS BY THE LICENSED PRODUCTS OR ANY
PART THEREOF

 

17.2         Indemnification of ArthroCare.  Collagen shall indemnify, defend,
and hold harmless ArthroCare, and its Affiliates and their respective directors,
officers, employees and agents, and the successors, and assigns of any of the
foregoing (the “ArthroCare Indemnitees”) from and against all claims, losses,
costs, and liabilities (including, without limitation, payment of reasonable
attorney’s fees and other expenses of litigation), and shall pay any damages
(including settlement amounts) finally awarded with respect to a Claim brought
by third parties against an ArthroCare Indemnitee, arising out of or relating to
(a) acts or omissions of Collagen in the distribution or marketing of Licensed
Products or other performance by Collagen of its rights or obligations under
this Agreement; (b) breach of any of the representations or warranties made by
Collagen hereunder, or (c) the willful misconduct of Collagen except to the
extent such Claim is covered under Section 17.1 above or is caused by the
negligence or willful misconduct of an ArthroCare Indemnitee.

 

17.3         Indemnification Procedures.  A party (the “Indemnitee”) that
intends to claim indemnification under this Article 17 shall promptly notify the
other party (the “Indemnitor”) in writing of any claim in respect of which the
Indemnitee or any of its directors, officers, employees, agents, licensors,
successors, or assigns intends to claim such indemnification. The parties will
then determine whether complete or partial indemnification is appropriate in
such event. If the parties are unable to mutually agree on whether the
Indemnitee should be completely or partially indemnified by the Indemnitor, the
parties shall appoint an arbitrator to make a binding ruling on this issue. The
arbitrator will be appointed according to Section 21.

 

If the parties or the arbitrator determine that indemnification is appropriate,
the Indemnitor shall have sole control of the defense and /or settlement
thereof, provided that the indemnified party may participate in any such
proceeding with counsel of its choice at its own expense. The indemnity
agreement in this Article 17 shall not apply to amounts paid in settlement of
any Claim if such settlement is effected without the consent of the Indemnitor,
which consent shall not be withheld unreasonably. The failure to deliver written
notice to the Indemnitor within a reasonable time after the commencement of any
such action, if prejudicial to its ability to defend such action, shall relieve
such Indemnitor of any liability to the Indemnitee under this Article 17, but
the omission to so deliver written notice to the Indemnitor shall not relieve
the Indemnitor of any liability that is may otherwise have to any Indemnitee
than under this Article 17. The Indemnitee under this Article 17, its employees
and agents, shall cooperate fully with the Indemnitor and its legal
representatives and provide full information in the investigation of any Claim
covered by this indemnification. Notwithstanding anything to the contrary
contained in this Article 17, neither party shall be liable for any costs or
expenses incurred without its prior written authorization.

 

17.4         Insurance.  ArthroCare shall purchase and maintain in full force
and effect, during the Term hereof, comprehensive general liability insurance,
in an amount not less than $5 million in the aggregate and $1 million per
occurrence, and product liability insurance, in

 

28

--------------------------------------------------------------------------------


 

an amount not less than $5 million in the aggregate and $5 million per
occurrence. ArthroCare shall, upon request from Collagen from time to time,
provide Collagen with certificates of insurance showing compliance with the
foregoing provisions.

 

ARTICLE 18

 

TERM, CONVERSION AND TERMINATION

 

18.1         Term.  The initial Term of this Agreement shall commence on the
Effective Date and continue in force until ten (10) years from January 27, 1999
(the “Initial Term”), unless terminated earlier under the provisions of this
Article 18. Thereafter, this Agreement will automatically renew for additional
renewal terms of one (1) year (each a “Renewal Term”), provided that (i)
Collagen has met or exceeded the minimum royalty payments in every Period
specified in Section 5.3; (ii) Collagen has purchased at least the minimum
quantity of Licensed Products from ArthroCare in each Period as specified in
Section 7.5; and (iii) the new minimum running royalty payment and minimum
purchase requirements for each succeeding year of the agreement is mutually
agreed upon in writing by the parties. If the new minimums cannot be agreed upon
by the parties, an arbitrator will be appointed by the parties to determine the
new minimums pursuant to section 21.

 

18.2         Termination for Cause.  Either ArthroCare or Collagen may terminate
this Agreement by written notice stating each party’s intent to terminate in the
event the other shall have breached or defaulted in the performance of any of
its material obligations hereunder, including, but not limited to, a Change in
Control in Collagen by a Change in Control Entity as set forth in Section 15.1
or a breach by Collagen of the provision in Section 3.5, and such default shall
have continued for sixty (60) days after written notice thereof was provided to
the breaching party by the non-breaching party.

 

18.3         Termination for Bankruptcy.  Either party may terminate this
Agreement effective upon written notice to the other party in the event the
other party declares bankruptcy or becomes the subject of any voluntary or
involuntary proceeding under the U.S. Bankruptcy Code or any state insolvency
proceeding, and such proceeding is not terminated within one hundred twenty
(120) days of its commencement.

 

18.4         Effect of Termination.

 

(a)           Accrued Obligations.  Termination shall not relieve either party
of obligations incurred prior to the effective date of such termination.

 

(b)           Return of Materials.  All trademarks, marks, trade names, patents,
copyrights, designs, drawings, formulas or other data, photographs, samples,
literature, and sales and promotional aids of every kind shall remain the
property of ArthroCare. Within thirty (30) days after the termination or
expiration of this Agreement, Collagen shall destroy all tangible items bearing,
containing, or contained in, any of the foregoing, in its possession or control
and provide written certification of such destruction, or prepare such tangible
items for shipment to ArthroCare, as ArthroCare may direct, at ArthroCare’s
expense. Collagen shall not make or

 

 

29

--------------------------------------------------------------------------------


 

retain any copies of any confidential items or information which may have been
entrusted to it. Effective upon the termination of this Agreement, Collagen
shall cease to use all trademarks and trade names of ArthroCare and ArthroCare
shall cease to use all trademarks and trade names of Collagen with the limited
exception of repurchased Licensed Products pursuant to Section 18.4(c). During
the Term and after any termination or expiration of this Agreement, ArthroCare
shall have the right to continue to use and disclose for any purpose Customer
lists, Customer data and other Customer information and any and all clinical
trial results and other data relating to the Licensed Products and provided by
Collagen to ArthroCare during the Term.

 

(c)           Repurchase of Products. In the event of a termination of this
Agreement by either party pursuant to Sections 18.2 and 18.3, ArthroCare shall
have the right, but not the obligation, to repurchase Collagen’s salable
inventory of Licensed Products at the original sales price with a restocking fee
of ten percent (10%). Licensed Products repurchased from Collagen pursuant to
this Section 18.4(c) shall be shipped promptly by Collagen, at ArthroCare’s
expense, to a location specified by ArthroCare. In such event, Collagen will
allow ArthroCare to sell the repurchased products with the Collagen Marks
thereon.

 

(d)           Limitation on Liability. In the event of termination by either
party in accordance with any of the provisions of this Agreement, neither party
shall be liable to the other, because of such termination, for compensation,
reimbursement or damages on account of the loss of prospective profits or
anticipated sales or on account of expenditures, investments, leases, inventory
or commitments in connection with the business or goodwill of ArthroCare or
Collagen.

 

(e)           Transition. Upon termination of this Agreement, Collagen shall
diligently cooperate with ArthroCare to effect a smooth and orderly transition
in the sale of the Licensed Products.  From the time that a notice of
termination is received by either party until the effective termination date,
Collagen shall refer all Product inquiries to ArthroCare, shall support
ArthroCare’s existing Customers (but shall not sell them new Licensed Products),
and shall cooperate fully with any newly appointed distributors.

 

(f)            Survival. The provisions of Sections 3.5, 9.4, 9.6, 9.7, 11.1,
11.2, 11.3, 12.3, 14.4, 14.5, 18.4 and 22.1 and Articles 10, 16, 17, 19 and 21
shall survive the expiration or termination of this Agreement for any reason.
All other rights and obligations of the parties shall cease upon termination of
this Agreement.

 

18.6         Conversion. In the event Collagen: (1) fails to meet the minimum
royalty amount by the last day of any Period pursuant to section 5.3; or (2)
fails to make the minimum purchase requirements by the last day of any Period
pursuant to Section 7.5, then ArthroCare has the right to: (i) continue under
the terms of the existing Agreement; or (ii) convert the exclusive licenses
granted in Sections 2.1 and 4.1 into non-exclusive licenses, and the exclusive
distributorship granted in Section 3.1 into a non-exclusive distributorship (all
other terms, including royalties, license fees and pricing to remain the same)
without paying a conversion fee or any other fee.

 

30

--------------------------------------------------------------------------------


 

ARTICLE 19

 

LIMITED LIABILITY TO COLLAGEN AND OTHERS

 

WITH THE SOLE EXCEPTION OF ARTICLE 17 AND NOTWITHSTANDING ANY OTHER PROVISION OF
THIS AGREEMENT, ARTHROCARE’S LIABILITY ARISING OUT OF THIS AGREEMENT AND/OR SALE
OF THE LICENSED PRODUCTS SHALL BE LIMITED TO THE AMOUNT PAID BY COLLAGEN FOR THE
PRODUCT.  IN NO EVENT SHALL ARTHROCARE BE LIABLE TO COLLAGEN OR ANY OTHER ENTITY
FOR COSTS OF PROCUREMENT OF SUBSTITUTE GOODS, LOST PROFITS, OR ANY OTHER
SPECIAL, CONSEQUENTIAL, OR INCIDENTAL DAMAGES, HOWEVER CAUSED AND ON ANY THEORY
OF LIABILITY ARISING OUT OF THIS AGREEMENT WHETHER BASED IN CONTRACT, TORT
(INCLUDING NEGLIGENCE), OR OTHERWISE.  THESE LIMITATIONS SHALL APPLY WHETHER OR
NOT ARTHROCARE HAS BEEN ADVISED OF THE POSSIBILITY OF SUCH DAMAGES AND
NOTWITHSTANDING ANY FAILURE OF ESSENTIAL PURPOSE OF ANY LIMITED REMEDY PROVIDED
HEREIN OR IN THE WARRANTY FOUND IN THE LICENSED PRODUCTS.

 

ARTICLE 20

 

REPRESENTATIONS AND WARRANTIES

 

20.1         Representations and Warranties.  ArthroCare represents and
warrants, to the best of its knowledge, that: (i) it is the sole and exclusive
owner of all right, title and interest in the Patent Rights and the Trademark
Rights; (ii) it has the right to grant the rights and licenses granted herein;
and (iii) it has not previously granted any right, license or interest in and to
the Patent Rights or the Trademark Rights inconsistent with the license granted
to Collagen herein.

 

20.2         Disclaimer.  Except as expressly provided in this Agreement,
nothing in this Agreement is or shall be construed as: (i) a warranty or
representation by ArthroCare as to the validity or scope of any claim or patent
within the Patent Rights; (ii) a warranty or representation that anything made,
used, sold, or otherwise disposed of under any license granted in this Agreement
is or will be free from infringement of any patent rights or other intellectual
property right of any third party; or (iii) granting by implication, estoppel,
or otherwise any licenses or rights under patents or other rights of ArthroCare
or third parties, regardless of whether such patents or other rights are
dominant or subordinate to any patent within the Patent Rights.

 

31

--------------------------------------------------------------------------------


 

ARTICLE 21

 

ARBITRATION

 

(a)   If a dispute arises between the parties relating to the interpretation or
performance of this Agreement or the grounds for the termination thereof,
representatives of the parties with decision-making authority shall meet to
attempt in good faith to negotiate a resolution of the dispute prior to pursuing
other available remedies. If within sixty (60) days after such meeting the
parties have not succeeded in negotiating a resolution of the dispute, such
dispute shall be submitted to final and binding arbitration under the then
current Commercial Arbitration Rules of the American Arbitration Association
(“AAA”), by one (1) arbitrator in Santa Clara County, California; provided,
however, California Code of Civil Procedure Section 1283.05 shall apply to any
such proceeding. Such arbitrator shall be selected by the mutual agreement of
the parties or, failing such agreement, shall be selected according to the AAA
rules. The parties shall bear the costs of arbitration equally and shall bear
their own expenses, including professional fees. The decision of the arbitrator
shall be final and non-appealable and may be enforced in any court of competent
jurisdiction.

 

(b)   If a dispute arises between Collagen and/or ArthroCare and a third party
having a contractual distribution relationship with ArthroCare (hereinafter
referred to as “the Parties”), relating to the definition of the Field, or
whether certain physicians are included within the Field representatives of the
Parties with decision-making authority shall meet to attempt in good faith to
negotiate a resolution of the dispute prior to pursuing other available
remedies. If within sixty (60) days after such meeting the Parties have not
succeeded in negotiating a resolution of the dispute, such dispute shall be
submitted to final and binding arbitration under the then current Commercial
Arbitration Rules of the American Arbitration Association (“AAA”), by one (1)
arbitrator in Santa Clara County, California; provided, however, California Code
of Civil Procedure Section 1283.05 shall apply to any such proceeding; and
provided that Collagen shall not be bound by any such arbitrator ruling unless
the third party has a similar agreement with ArthroCare in which the third party
would be bound by the arbitrator’s ruling. Such arbitrator shall be selected by
the mutual agreement of the parties or, failing such agreement, shall be
selected according to the AAA rules. The Parties shall bear the costs of
arbitration equally and shall bear their own expenses, including professional
fees. The decision of the arbitrator shall be final and non-appealable and may
be enforced in any court of competent jurisdiction.

 

ARTICLE 22

 

MISCELLANEOUS PROVISIONS

 

22.1         Governing Law; Venue.  This Agreement and any dispute, including
without limitation any arbitration, arising from the performance or breach
hereof shall be governed by and construed and enforced in accordance with the
laws of the state of California, without reference to conflicts of laws
principles.

 

32

--------------------------------------------------------------------------------


 

22.2         Assignment.  The parties may not transfer or assign this Agreement
or any of the parties’ rights or obligations hereunder to any non-Affiliated
person without the written consent of the other party. Any such attempted
transfer or assignment shall be void. This Agreement shall be binding upon and
inure to the benefit of the parties and their present and past agents, servants,
officers, directors, partners, related companies, and the predecessors,
employees, franchisees, trustees, representatives, shareholders, successors and
assigns of each.

 

22.3         Waiver.  No waiver of any rights, shall be effective unless
consented to in writing by the party to be charged and the waiver of any breach
of default shall not constitute a waiver of any other right hereunder or any
subsequent breach or default.

 

22.4         Severability.  In the event that any provisions of this Agreement
are determined to be invalid or unenforceable by a court of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect without said provision.

 

22.5         Notices.  All notices, requests and other communications hereunder
shall be in writing and shall be personally delivered or sent by telecopy or
other electronic facsimile transmission or by certified mail-return receipt
requested, postage prepaid, or delivered by a nationally recognized courier who
guarantees next-day delivery in each case to the respective address specified
below, or such other address as may be specified in writing to the other parties
hereto:

 

Collagen:

 

Collagen Aesthetics, Inc.

 

 

1850 Embarcadero Road

 

 

Palo Alto, California 94303

 

 

Attn: Gary S. Petersmeyer

 

 

Fax: (650) 354-4375

 

 

 

 

 

with a copy to:

 

 

 

 

 

Charlene a. Friedman, Esq.

 

 

Collagen Aesthetics, Inc.

 

 

1850 Embarcadero Road

 

 

Palo Alto, California 94303

 

 

Fax: (650) 354-4751

 

 

 

ArthroCare:

 

ArthroCare Corporation

 

 

595 North Pastoria Avenue

 

 

Sunnyvale, California 94086

 

 

Attn: Michael A. Baker

 

 

Fax: (408) 732-2752

 

33

--------------------------------------------------------------------------------


 

 

 

with a copy to:

 

 

 

 

 

John T. Raffle, Esq.

 

 

ArthroCare Corporation

 

 

595 North Pastoria Avenue

 

 

Sunnyvale, California 94086

 

 

Fax: (408) 530-9143

 

22.6         Independent Contractors.  Both parties are independent contractors
under this Agreement. Nothing contained in this Agreement is intended nor is to
be construed so as to constitute ArthroCare or Collagen as partners or joint
venturers with respect to this Agreement. Neither party shall have any express
or implied right or authority to assume or create any obligations on behalf of
or in the name of the other party or to bind the other party to any other
contract, agreement, or undertaking with any third party.

 

22.7         Patent Marking.  Collagen agrees to mark (or give directions to
ArthroCare to mark) all Licensed Products sold pursuant to this Agreement in
accordance with the applicable statute or regulations relating to patent marking
in the country or countries of manufacture and sale thereof.

 

22.8         Compliance with Laws.  In performing their respective obligations
under this Agreement, the parties shall fully comply in all material respects
with the requirements of any and all applicable laws, regulations, rules and
orders of any governmental body having jurisdiction over the exercise of rights
under this Agreement.

 

22.9         Use of Name.  Other than as expressly set forth in this Agreement
or the License Agreement, neither party shall use the name or trademarks of the
other party without the prior written consent of such other party.

 

22.10       Entire Agreement: Amendment.  This Agreement constitutes the entire
and exclusive Agreement between the parties with respect to the subject matter
hereof and supersedes and cancels all previous discussions, agreements,
commitments and writings in respect thereof except for the License Agreement. no
amendment or addition to this Agreement shall be effective unless reduced to
writing and executed by the authorized representatives of the parties.

 

22.11       Counterparts.  This Agreement may be executed in any number of
counterparts and on separate signature pages by each party, each copy of which
shall for all purposes be deemed an original.

 

34

--------------------------------------------------------------------------------


 

22.12       Force Majeure.  Neither party shall be liable for any failure to
perform or delay in performance hereunder where such failure or delay is
occasioned by circumstances beyond the party’s control, including, without
limitation, fire, explosion, storms, interruption of utility services, strikes
or labor disputes, water, acts of God, war, civil disturbances, acts of civil or
military authorities, inability to secure raw materials or transportation
facilities, fuel or energy shortages, acts or omissions of communications
carriers, or other causes beyond the party’s control whether or not similar to
the foregoing.

 

IN WITNESS WHEREOF, ArthroCare and Collagen have executed this Agreement in
duplicate originals by duly authorized officers.

 

ARTHROCARE CORPORATION

COLLAGEN AESTHETICS INC.

 

 

By:

/s/ Michael A. Baker

 

By:

/s/ Michael A. Bates

 

 

Print Name:

/s/ Michael A. Baker

 

Print Name:

/s/ Michael A. Bates

 

 

Title:

President & CEO

 

Title:

VP Finance & CFO

 

35

--------------------------------------------------------------------------------


 

Exhibit A

 

Patent Rights

 

File No.

 

Application #

 

Patent #

 

016238-000100US

 

07/204,668

 

4,998,933

 

C-1

 

06/10/88

 

03/12/91

 

016238-000110US

 

07/260,320

 

5,178,620

 

C-2

 

02/22/91

 

01/12/93

 

 

 

07/817,575

 

 

 

016238-000400US

 

01/07/92

 

 

 

016238-000410US

 

07/958,977

 

5,366,443

 

C-3

 

10/09/92

 

11/22/94

 

 

 

08/059,681

 

 

 

016238-000420US

 

05/10/93

 

 

 

016238-000430US

 

08/111,367

 

5,419,767

 

C-4

 

08/24/93

 

05/30/95

 

016238-000440US

 

08/446,767

 

5,697,909

 

A-1

 

06/02/95

 

12/16/97

 

016238-000450US

 

08/419886

 

5,681,282

 

U-1

 

04/11/95

 

10/28/97

 

016238-000460US

 

08/807,111

 

 

 

A-1-1

 

12/05/96

 

 

 

016238-000470US

 

08/761,096

 

 

 

A-1-2

 

12/05/96

 

 

 

016238-000480US

 

08/766,382

 

 

 

A-1-3

 

12/05/96

 

 

 

016238-000490US

 

08/760,768

 

5,766,153

 

A-1-4

 

12/05/96

 

06/16/98

 

016238-000600US

 

08/485,219

 

5,697,281

 

E-1

 

06/07/95

 

12/16/97

 

016238-000610US

 

08/746,800

 

5,697,536

 

E-1-1

 

11/18/96

 

12/16/97

 

016238-000700US

 

08/561,958

 

5,697,882

 

A-2

 

11/22/95

 

12/16/97

 

016238-000710US

 

08/562,332

 

 

 

D-1

 

11/22/95

 

 

 

016238-000720US

 

08/562,331

 

5,683,366

 

C-5

 

11/22/95

 

11/04/97

 

016238-000740US

 

08/795,686

 

 

 

A-2-1

 

02/05/97

 

 

 

016238-001300US

 

08/942,580

 

 

 

A-3

 

10/02/97

 

 

 

016238-001310US

 

08/942,579

 

 

 

A-4

 

10/02/97

 

 

 

016238-001600US

 

08/687,792

 

5,843,019

 

U-2

 

07/18/96

 

12/01/98

 

016238-001610US

 

08/690,159

 

 

 

S-1

 

07/18/96

 

 

 

016238-001620US

 

08/687,008

 

5,810,764

 

U-3

 

07/18/96

 

09/22/98

 

16238-001640US

 

08/970,239

 

 

 

S-1-1

 

11/14/97

 

 

 

016238-001650US

 

08/970,242

 

 

 

U-3-1

 

11/14/97

 

 

 

016238-002200US

 

08/753,227

 

 

 

C-6

 

11/22/96

 

 

 

016238-002210US

 

08/753,226

 

5,860,951

 

C-7

 

11/22/96

 

01/19/98

 

016238-005600US

 

08/874,173

 

 

 

C-8

 

06/13/97

 

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Patent Rights

 

File No.

 

Application #

 

Patent #

016238-006100us

 

60/057,691

 

 

C-9P

 

08/27/97

 

 

016238-007300US

 

60/062,996

 

 

A-6P

 

10/23/97

 

 

016238-007400US

 

60/062,997

 

 

A-5P

 

10/23/97

 

 

 

 

09/026,852

 

 

A-1-5

 

02/20/98

 

 

 

 

09/041,934

 

 

A-1-6

 

03/13/98

 

 

 

 

09/098,205

 

 

A-2-2

 

07/27/98

 

 

 

 

09/134,542

 

 

A-2-3

 

08/13/98

 

 

 

 

09/177,861

 

 

A-2-4

 

10/23/98

 

 

 

 

09/010,382

 

 

A-6

 

01/21/98

 

 

 

 

09/197,013

 

 

A-6-1

 

11/20/98

 

 

 

 

60/096,150

 

 

A-7P

 

08/11/98

 

 

 

 

09/089,012

 

 

A-9

 

06/02/98

 

 

 

 

09/183,838

 

 

A-13

 

10/30/98

 

 

 

 

09/002,254

 

 

C-6-1

 

12/31/97

 

 

 

 

09/054,660

 

 

C-6-2

 

04/03/98

 

 

 

 

09/062,869

 

 

C-8-1

 

04/20/98

 

 

 

 

09/002,315

 

 

C-9

 

01/02/98

 

 

 

 

60/079,922

 

 

C-10P

 

03/30/98

 

 

 

 

09/083,533

 

 

C-10-1

 

05/22/98

 

 

 

 

09/109,219

 

 

CB-1

 

06/30/98

 

 

 

 

60/075,059

 

 

CB-2P

 

02/18/98

 

 

 

 

09/058,571

 

 

CB-2

 

04/10/98

 

 

 

 

09/032,375

 

 

CB-3

 

02/27/98

 

 

 

 

09/058,336

 

 

CB-4

 

04/10/98

 

 

 

 

60/098,122

 

 

CB-7P

 

08/27/98

 

 

 

 

08/977,845

 

 

D-2

 

11/25/97

 

 

 

 

08/978,340

 

 

D-3

 

11/25/97

 

 

 

 

09/162,110

 

 

D-7

 

09/02/98

 

 

 

--------------------------------------------------------------------------------


 

Exhibit A

 

Patent Rights

 

File No

 

Application #

 

Patent #

 

 

09/162,117

 

 

D-8

 

09/28/98

 

 

 

 

09/205,640

 

 

D-9

 

12/03/98

 

 

 

 

08/990,374

 

 

E-3

 

12/15/97

 

 

 

 

09/083,526

 

 

E-3-1

 

05/22/98

 

 

 

 

09/054,323

 

 

E-5

 

04/02/98

 

 

 

 

09/074,020

 

 

E-6

 

05/06/98

 

 

 

 

09/136,079

 

 

E-7

 

08/18/98

 

 

 

 

09/181,936

 

 

S-1-2

 

10/28/98

 

 

 

 

09/026,698

 

 

S-2

 

02/20/98

 

 

 

 

09/026,851

 

 

S-3

 

02/20/98

 

 

 

 

09/130,804

 

 

S-4

 

08/07/98

 

 

 


 

EXHIBIT B

 

PRODUCT PRICES

 

Licensed Product

 

Price Per Unit

Controllers

 

$

6000

 

 

 

Disposable Wands*

 

See below

 

 

 

Cables/Handpieces

 

$

400

 

 

 

Adaptors**

 

$

1000***

 

Disposable Wand Transfer Price:

 

Type Of Disposable

 

Price

 

XL Rejuvenation Stylets

 

$

100

 

SRS Rejuvenation Stylets

 

$

90

 

MicroElectrode Dissectors

 

$

75

 

 

*The above transfer prices for Disposable Wands will be reduced by 5% at the end
of each year following ArthroCare’s achievement of milestone (1) in Section 5.1;
provided that the transfer price of a Disposable Wand will never be lower than
110% of the fully allocated cost of the Disposable Wand.

 

**Adaptors are devices that connect to controllers that are not subject to this
Agreement, and will allow such controllers to power the above Disposable Wands.

 

***In addition to the above transfer price for Adaptors, Collagen shall pay to
ArthroCare running royalties on Adaptors sold by Collagen worldwide.  The
running royalties for all Adaptors sold worldwide shall be the greater of 20% of
the Transfer Price of the Adaptors as specified above or 20% of the Net Sales of
Adaptors, payable within forty-five (45) days after the close of a calendar
quarter in which the Adaptors are sold or otherwise distributed by Collagen.

 

36

--------------------------------------------------------------------------------


 

EXHIBIT C

 

WARRANTY PERIODS

 

Product

 

Period

 

Controller

 

1 year from the date of Collagen sale

 

 

 

 

 

Cable/Handpiece

 

30 days from the date of Collagen sale

 

 

 

 

 

Disposable Wands

 

single use of Product only

 

 

 

 

 

Adaptors

 

90 days from the date of Collagen sale

 

 

37

--------------------------------------------------------------------------------


 

EXHIBIT D

 

COLLAGEN’S ALTERNATIVE PRODUCTS

 

AS OF THE EFFECTIVE DATE: NONE

 

38

--------------------------------------------------------------------------------


 

EXHIBIT E

 

U.S. TRADEMARK RIGHTS

 

Trademark

 

Application No.

 

COBLATION

 

75/377,654

 

PLASMA WAND

 

75/521,613

 

VISAGE

 

75/434,553

 

PLASMA SCALPEL

 

75/478,775

 

MED

 

75/589,095

 

 

 

 

 

Trademark

 

Registration No.

 

ARTHROCARE

 

2,015,686

 

 

39

--------------------------------------------------------------------------------


 

EXHIBIT F

 

SPECIFICATIONS

 

40

--------------------------------------------------------------------------------

